 

EXHIBIT 10.1

 

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

 

OF

 

RP MAXIMUS COVE, L.L.C.

 

by and among

 

REIT III COVE LLC,

 

REIT IV COVE LLC,

 

LSG COVE LLC

 

and

 

MAXIMUS COVE INVESTOR LLC

 

Dated as of January 31, 2017

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE 1 DEFINITIONS 2     ARTICLE 2 FORMATION OF COMPANY 15    
  2.01 Formation 15       2.02 Name 16       2.03 Principal Place of Business 16
      2.04 Registered Office and Registered Agent 16       2.05 Term 16      
ARTICLE 3 PURPOSE AND POWERS OF COMPANY 16       3.01 Purpose 16       3.02
Powers 16       ARTICLE 4 MANAGEMENT OF THE COMPANY 17       4.01 Management 17
      4.02 Other Power and Authority 22       4.03 Liability for Certain Acts 22
      4.04 No Exclusive Duty to Company 22       4.05 Bank Accounts 23      
4.06 Indemnity of Members, Employees and Other Agents 23       4.07 Resignation
or Termination of Managing Member 24       4.08 Expenses 25       4.09 Officers
25       4.10 Limitations on the Company’s Activities. 26       ARTICLE 5 RIGHTS
AND OBLIGATIONS OF MEMBERS 26       5.01 Limitation of Liability 26       5.02
Company Debt Liability 27       5.03 List of Members 27       5.04 Company Books
27       5.05 Company Property; Nature of Interests in the Company 27       5.06
Liability of a Member to the Company 27       5.07 Exculpation 27       5.08
Loans 27

 

 i 

 

  

TABLE OF CONTENTS

(continued)

 

    Page       ARTICLE 6 CONTRIBUTIONS TO THE COMPANY, PERCENTAGE INTERESTS AND
CAPITAL ACCOUNTS 27       6.01 Members’ Capital Contributions 27       6.02
Additional Contributions 28       6.03 Failure to Fund Required Additional
Capital Contributions 28       6.04 Failure to Fund Other Additional Capital
Contributions 31       6.05 Capital Accounts 31       6.06 Withdrawal or
Reduction of Members’ Contributions to Capital 31       6.07 Return of Capital
32       ARTICLE 7 REPRESENTATIONS, WARRANTIES AND COVENANTS 32       7.01
Representations and Warranties of the Members 32       7.02 Acknowledgment of
Administrative Member 33       7.03 Acknowledgment of Managing Member 33      
7.04 Additional Representations and Warranties 33       7.05 Independent
Managers 33       7.06 Special Members 34       ARTICLE 8 DISTRIBUTIONS,
PAYMENTS, ALLOCATIONS, INCOME TAX, ELECTIONS AND REPORTS 35       8.01
Distributions; Payments 35       8.02 Limitation Upon Distributions 37      
8.04 Tax Withholding 37       8.05 Allocations 37       8.06 Accounting
Principles 37       8.07 Interest on and Return of Capital Contributions 38    
  8.08 Accounting Period 38       8.09 Records, Audits and Reports 38       8.10
Tax Returns and Tax Elections 38       8.11 Tax Matters Member 39       ARTICLE
9 TRANSFERABILITY; SALE OF PROPERTY 40       9.01 General 40       9.02 Effect
of Transfer 41       9.03 Creation of Additional Membership Interests 41

 

 ii 

 

  

TABLE OF CONTENTS

(continued)

 

    Page       9.04 Maximus Property Sale/Conversion Right 41       ARTICLE 10
DISSOLUTION AND TERMINATION 42       10.01 Dissolution 42       10.02
Winding-Up, Liquidation and Distribution of Assets 42       10.03 Certificate of
Cancellation 43       10.04 Return of Contribution Nonrecourse to Other Members
43       ARTICLE 11 MISCELLANEOUS PROVISIONS 44       11.01 Notices 44      
11.02 Governing Law 45       11.03 Waivers 46       11.04 Confidentiality 46    
  11.05 Amendments 47       11.06 Construction 47       11.07 Headings 47      
11.08 Entirety; Waiver 48       11.09 Further Assurances 48       11.10 Consent
48       11.11 Severability 48       11.12 Heirs, Successors and Assigns 48    
  11.13 Waiver of Jury Trial 48       11.14 Creditors 49       11.15 Prevailing
Party 49       11.16 Counterparts 49       11.17 Binding Agreement.. 49

 

 iii 

 

  

TABLE OF CONTENTS

(continued)

 

  Page     Exhibit 1 – Property Description   Exhibit 2 – Intentionally Omitted
  Exhibit 3(A) – Administrative Member Structure Chart   Exhibit 3(B) – Managing
Member Structure Chart   Exhibit 4 – Percentage Interests   Exhibit 5 – Capital
Contributions   Exhibit 6 – Tax Allocation Language   Exhibit 7 – Form of
Reimbursement Agreement       Schedule I – Special Purpose Entity Provisions  
Schedule II – Sources and Uses   Schedule III – Example of Dilution   Schedule
IV – Unanimous Decisions   Schedule V – Buyout Appraisal Procedure  

 

 iv 

 

  

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF

RP MAXIMUS COVE, L.L.C.

 

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT of RP
MAXIMUS COVE, L.L.C., (the “Company”), dated as of January 31, 2017 (this
“Agreement”), by and among LSG COVE LLC, a Delaware limited liability company
having an address at c/o The Lightstone Group, 460 Park Avenue, 13th Floor, New
York, New York 10022, as managing member (“Lightstone” or the “ManagingMember”),
REIT III COVE LLC, a Delaware limited liability company having an address at c/o
The Lightstone Group, 460 Park Avenue, 13th Floor, New York, New York 10022
(“REIT III Member”), REIT IV COVE LLC, a Delaware limited liability company
having an address at c/o The Lightstone Group, 460 Park Avenue, 13th Floor, New
York, New York 10022 (“REIT IV Member”), and MAXIMUS COVE INVESTOR LLC, a
Delaware limited liability company having an address at c/o Maximus Real Estate
Partners, LLC, One Maritime Plaza, Suite 1900, San Francisco, California 94111,
as administrative member (“Maximus” or the “Administrative Member”).

 

RECITALS:

 

A.           Each of the capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed thereto in Article 1 below.

 

B.           The Company was formed on June 13, 2013, pursuant to the
Certificate.

 

C.           Maximus and RP Cove, L.L.C. (“RP”) entered into a certain Limited
Liability Company Agreement of the Company dated as of June 13, 2013 (the
“Existing Operating Agreement”).

 

D.           Pursuant to those certain Membership Interest Assignment and
Assumption Agreements, each dated as of the date hereof, (A) RP has assigned (i)
49.45% of its limited liability company membership interests in the Company to
Lightstone, (ii) 25.28% of its limited liability company membership interests in
the Company to REIT III Member, and (iii) 25.28% of its limited liability
company membership interests in the Company to REIT IV Member, and (B) Maximus
has assigned (x) 18.58% of its limited liability company membership interests in
the Company to Lightstone, (y) 6.03% of its limited liability company membership
interests in the Company to REIT III Member, and (z) 6.03% of its limited
liability company membership interests in the Company to REIT IV Member.

 

E.           Concurrently with the transactions described in Recital D above,
Lightstone, REIT III Member and REIT IV Member, each was admitted as a member of
the Company.

 

F.           The Members now wish to amend and restate the Existing Operating
Agreement in its entirety to set forth their understanding with respect to the
operation of the Company.

 

 

 

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises, agreements and obligations set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Members hereby agree as
follows:

 

ARTICLE 1

 

DEFINITIONS

 

For the purposes of this Agreement, the following terms shall have the following
meanings:

 

“2015 Act” means title XI of the Bipartisan Budget Act of 2015 (including the
corresponding provisions of the Code impacted thereby), and any corresponding
provisions of state or local income tax law, as the same may be amended from
time to time.

 

“Act” shall mean the Delaware Limited Liability Company Act, 6 Del. C. § 18 101,
et seq., as amended from time to time.

 

“Additional Capital Contributions” shall have the meaning set forth in Section
6.02(a) hereof.

 

“Administrative Member” shall mean the entity so defined in the introductory
paragraph hereof and/or any other Person who is admitted as an Administrative
Member of the Company in accordance with the terms of this Agreement and
applicable law.

 

“Administrative Member Termination Election” shall have the meaning set forth in
Section 4.01(a)(IV) hereof.

 

“Administrative Member Termination Event” shall mean any of the following:

 

(a)          The commencement of a Bankruptcy Action with respect to the
Administrative Member or the Asset Manager;

 

(b)          A Transfer of all or any portion of the Administrative Member’s
interest in the Company or a Transfer of any direct or indirect interest in the
Administrative Member or the Asset Manager in violation of Section 9.01
(excluding specifically any Transfer permitted pursuant to Section 9.01);

 

(c)          If the Administrative Member or the Asset Manager (including their
respective personnel) shall commit any act relating to the Company, its
Affiliates, the Company Property or the income therefrom, which constitutes
gross negligence, willful misconduct, fraud, theft, embezzlement or
misappropriation of funds in the course of performing its duties; provided,
however, that if (1) the Administrative Member or Asset Manager terminates such
personnel’s employment within thirty (30) days of the Administrative Member or
Asset Manager becoming aware of the act involved, and (2) the Administrative
Member or Asset Manager repays to the Company all such amounts in connection
with the foregoing acts under this clause (c), if any, within thirty (30) days
of becoming aware of the act involved, then, in any such event, the foregoing
matters in this clause (c) shall not constitute an Administrative Member
Termination Event for the first two (2) times such matters occur in any calendar
year (it being understood and agreed that (x) if the foregoing matters occur
more than two (2) times in any calendar year during the term of this Agreement
(regardless of repayment and amount), then such matter shall constitute an
Administrative Member Termination Event, and (y) no cure shall be permitted with
respect to any such act committed by senior management personnel of the
Administrative Member or the Asset Manager);

 

 2 

 

  

(d)          The dissolution, liquidation or termination of the organizational
existence of the Administrative Member or the Asset Manager;

 

(e)          The material breach by the Administrative Member or the Asset
Manager in the performance of its duties hereunder which has not been cured
within thirty (30) days after written notice from the Managing Member, or if the
same cannot be cured with thirty (30) days, if the Administrative Member or
Asset Manager, as applicable, fails (1) to commence such cure within such thirty
(30) day period, (2) to diligently and continuously prosecute the same to
completion or (3) in all events to cure such breach within ninety (90) days
following written notice thereof; provided, however, that if cure is dependent
on receiving governmental permits or licenses, then such period shall be
extended by the number of days of delay in receiving such permits or licenses;
provided, further, that (x) such cure period shall not extend longer than the
maximum cure period allowed for cure if such cure is required to prevent a
“default” under any Loan documents from becoming an “Event of Default”
thereunder and (y) Managing Member shall have the right, at any time during such
cure period, to elect to participate in, or assume responsibility for (each as a
Company expense), curing such default;

 

(f)           If at least one (1) of the Key Principals fails at all times to be
involved in the management of the Administrative Member and Asset Manager;
provided, however, that (i) if such failure is due to the death or incapacity of
a Key Principal, the same shall not constitute an Administrative Member
Termination Event if, within forty-five (45) days of the occurrence of such
death or incapacity a replacement Key Principal is proposed to and approved by
the Managing Member and thereafter the covenant contained in this clause(f) is
satisfied), and (ii) if such failure is due to any other reason, the same shall
not constitute an Administrative Member Termination Event unless and until such
failure continues for at least thirty (30) days following written notice from
the Managing Member;

 

(g)          The default by the Administrative Member, the Asset Manager or any
of their respective Affiliates in the performance of its obligations under any
agreement with the Company or any Subsidiary, which default continues beyond any
applicable notice, grace or cure periods thereunder; and/or

 

(h)          Any dilution of the Administrative Member’s Company Percentage
Interest pursuant to Section 6.03(f) solely as a result of failure to fund
Additional Capital Contributions for purposes of funding (i) the amounts
required to complete the Initial Cap Ex Plan and/or (ii) maintenance and repair
of the improvements constructed under the Initial Cap Ex Plan, including
dredging, if, following such dilution, the Administrative Member’s resulting
Company Percentage Interest is less than thirty-three percent (33%) of its
Company Percentage Interest as of the date hereof.

 

 3 

 

  

“Affiliate” shall mean, with reference to a Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person. For the purposes of this Agreement, the term “control”
(including “controlling”, “controlled by” and “under common control with”) means
either (i) the possession, direct or indirect, of the power to direct or cause
the direction of the management and the policies of a Person, whether through
the ownership of voting securities, by contract or otherwise, or (ii) direct or
indirect ownership of 30% or more of the outstanding voting interest of a
Person.

 

“Affiliated Contract(s)” means any contract between the Company or any
Subsidiary, on the one hand, and any Member or any Affiliate of a Member, on the
other hand, now existing or hereafter entered into, including, without
limitation, the Property Management Agreement.

 

“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Asset Manager” shall mean Maximus Real Estate Partners Ltd., a Delaware
corporation and an Affiliate of the Administrative Member.

 

“Asset Management Fee” shall have the meaning ascribed to the term “Management
Fee” in the Property Management Agreement.

 

"Bankruptcy" means, with respect to any Person, if such Person (i) makes an
assignment for the benefit of creditors, (ii) files a voluntary petition in
bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceedings, (iv) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, (v) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding of this nature, (vi) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, or (vii) if 120 days after the commencement
of any proceeding against the Person seeking reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, if the proceeding has not been dismissed, or if within 90 days
after the appointment without such Person's consent or acquiescence of a
trustee, receiver or liquidator of such Person or of all or any substantial part
of its properties, the appointment is not vacated or stayed, or within 90 days
after the expiration of any such stay, the appointment is not vacated. The
foregoing definition of "Bankruptcy" is intended to replace and shall supersede
and replace the definition of "Bankruptcy" set forth in Sections 18-101(1) and

18-304 of the Act.

 

 4 

 

  

“BankruptcyAction” shall mean, with respect to the affected Person: (i) the
entry of an Order for Relief under Title 11 of the United States Code (the
“Bankruptcy Code”), as amended; (ii) the admission in writing by such Person of
its inability to pay its debts as they mature; (iii) the making by it of an
assignment for the benefit of creditors; (iv) the filing by it of a petition in
bankruptcy or a petition for relief under the Bankruptcy Code or any other
applicable federal or state bankruptcy or insolvency statute or any similar law;
(v) the expiration of sixty (60) days after the filing of an involuntary
petition under the Bankruptcy Code or an involuntary petition seeking
liquidation, reorganization, arrangement or readjustment of its debts under any
other federal or state insolvency law; provided, however, that the same shall
not have been vacated, set aside or stayed within such sixty (60) day period;
(vi) an application or consenting to by such party for the appointment of a
receiver or other similar official for the assets of such party; or (vii) the
imposition of a judicial lien on all or a substantial part of its assets unless
such lien is discharged or vacated or the enforcement thereof stayed within
thirty (30) days after its effective date.

 

“Bankruptcy Code” shall have the meaning set forth in the definition of
“Bankruptcy Action”.

 

“Business Plan” shall mean the business plan for the operation and management of
Company Property as adopted and approved, or changed, pursuant to the procedures
set forth in Section 4.01(e), and otherwise as adopted and approved, or changed
from time to time in accordance with this Agreement. Each Business Plan shall
include, without limitation, the capital budget, and the operating budget for
the operation of the Company Property for the next calendar year, any
promotional and advertising materials relating to the Company Property, the
acquisition, lease, capitalization, restructuring or disposition of any asset of
the Company, and the Company’s compliance with the terms of each contract and
agreement binding upon the Company. Each Business Plan shall remain effective
until amended or replaced by the Managing Member as provided herein.
Notwithstanding anything to the contrary contained in this Agreement, a proposed
initial Business Plan shall be submitted by Administrative Member promptly
following the date hereof for the approval or disapproval of Managing Member in
its sole discretion (as and to the extent so approved, the “Initial Business
Plan”).

 

“Buyout Property Value” shall have the meaning set forth in Section 9.04(a)
hereof.

 

“Calculation Date” shall mean any date on which (i) a Capital Call is delivered,
(ii) this Agreement is terminated, (iii) the Company or any Subsidiary obtains
any new financing or refinances any Loan, (iv) the Managing Member notifies the
Administrative Member in writing that it believes in good faith that the
Administrative Member has received Promote Distributions that the Administrative
Member is not entitled to receive, together with reasonably detailed backup
documentation and calculations which are the basis for such determination, or
(v) all or any part of the Company Property is sold, provided that, in each case
such date occurs after any Promote Distributions have been made to the
Administrative Member and while the Administrative Member, or an Affiliate
thereof, remains a Member of the Company.

 

“Capital Call” shall have the meaning set forth in Section 6.02(a) hereof.

 

“Capital Call Notice” shall have the meaning set forth in Section 6.02(a)
hereof.

 

 5 

 

  

“Capital Contribution” shall mean, in the case of a Member, any cash or other
property contributed from time to time to the capital of the Company (including,
without limitation, any Additional Capital Contributions and Default
Contributions) by such Member.

 

“Capital Expenditures” shall mean, for any given period, (a) other than
expenditures funded from Capital Reserves, all cash expenditures by the Company
which, (i) under generally accepted accounting principles, consistently applied
(“GAAP”) or (ii) as otherwise approved by the Members, constitute capital
expenditures for such period in connection with the ownership, leasing,
operation and maintenance of the Company Property, and (b) all Capital Reserves
established during such period.

 

“Capital Reserves” shall mean capital reserves from time to time as provided in
the Business Plan then in effect or as reasonably determined by the Managing
Member.

 

“Capital Transaction” shall mean (a) the sale, transfer or assignment of the
Company Property, or any part thereof or interest therein, including, without
limitation, the sale, transfer or assignment of limited liability company
membership or other equity interests in any Subsidiary, (b) any material
casualty, condemnation or other event that causes the Company or any Subsidiary
to be awarded material casualty insurance proceeds, condemnation awards or any
third-party reimbursements for construction costs or other capital costs
incurred in any construction or rehabilitation on or of the applicable portion
of the Company Property, or (c) any similar transaction which, in accordance
with GAAP is attributable to capital (provided that space lease modifications,
surrenders or termination events shall not be deemed to be Capital
Transactions).

 

“Certificate” shall have the meaning set forth in Section 2.01(a) hereof.

 

“Code” shall have the meaning set forth in Section 7.04 hereof.

 

“Company” shall have the meaning set forth in the introductory paragraph hereof.

 

“Company Interest” shall mean a Member’s limited liability company membership
interest in and to the Company, including, without limitation, such Member’s
right to profits, losses and distributions, and the right, if any, to
participate in the management of the business and affairs of the Company, in
each case to the extent granted pursuant to the terms of this Agreement,
together with the obligation to comply with the terms of this Agreement.

 

“Company Loan” shall have the meaning set forth in Section 6.04(b) hereof.

 

“Company Percentage Interest” shall mean, initially, the percentage interests as
set forth on Exhibit4 annexed hereto and made a part hereof, as the same may be
adjusted from time to time, such that as of any point in time, each Member’s
Company Percentage Interest shall be equal to a fraction, expressed as a
percentage, the numerator of which shall be the aggregate amount of Capital
Contributions made by such Member as of such point in time, and the denominator
of which shall be the aggregate amount of all Capital Contributions made by all
of the Members as of such point in time, or as otherwise adjusted pursuant to
the terms of this Agreement, subject to adjustment pursuant to Section 6.03(f).

 

 6 

 

  

“Company Property” shall mean any real estate asset or other property (real,
personal or mixed) owned, leased or licensed, directly or indirectly, by the
Company, including, without limitation, the Property and the interests in any
Subsidiary, together with any other improved and unimproved real property owned
by the Company and/or any Subsidiary from time to time.

 

“Confidential Information” shall have the meaning set forth in Section 11.04(a)
hereof.

 

“Consent” shall have the meaning set forth in Section 11.10 hereof.

 

“Contributing Member” shall have the meaning set forth in Section 6.03(b)
hereof.

 

“Construction Services Fee” shall have the meaning ascribed to the term
“Construction Services Fee” in the Property Management Agreement.

 

“control” shall have the meaning set forth in the definition of “Affiliate”.
“Courts” shall have the meaning set forth in Section 11.02(b) hereof.

 

“Conversion Election Period” shall have the meaning set forth in Section 6.03(e)
hereof.

 

“Conversion Lockout Period” shall have the meaning set forth in Section 6.03(e)
hereof.

 

“Default Contribution” shall have the meaning set forth in Section 6.03(e)
hereof.

 

“Defaulted Amount” shall have the meaning set forth in Section 6.03(a) hereof.

 

“Distribution Amounts” shall mean, generally, Net Operating Cash Flow and/or Net
Capital Proceeds.

 

“Election Notice” shall have the meaning set forth in Section 9.04(a) hereof.

  

“Existing Operating Agreement” shall have the meaning set forth in the recitals
hereof.

 

“Fundamental Decisions” shall mean, collectively, the actions described in
clauses (1)-(5), (7) and (10) of Schedule IV annexed hereto.

 

“Funding Date” shall have the meaning set forth in Section 6.02(a) hereof.

 

 7 

 

  

“FundingPercentage” shall mean, with respect to any Member, (i) initially, such
Member’s Company Percentage Interest, and (ii) at any time that Promote
Distributions would be made, the percentage at which a distribution of
Distribution Amounts by the Company to such Member would be made on such Funding
Date (as a percentage of all distributions that would be made to all Members),
provided that amounts funded by such Member shall be deemed to reduce prior
actual distributions and such Member’s Funding Percentage shall change to the
percentage applicable to a distribution of Distribution Amounts after accounting
for the reductions in distributions provided for herein. For example, if
distributions on a Funding Date would be made pursuant to Section8.01(b)(VI),
then until such time as Maximus has funded an amount equal to the distributions
it previously actually received pursuant to Section 8.01(b)(VI), the Funding
Percentage of Maximus shall be 31.18%, the Funding Percentage of REIT III Member
shall be 17.21%, the Funding Percentage of REIT IV Member shall be 17.21% and
the Funding Percentage of Lightstone shall be 34.41%, assuming no change in
Company Percentage Interests pursuant to the dilution provisions set forth in
Section 6.03(f), and, thereafter, the Funding Percentage of Maximus shall be
25.89%, the Funding Percentage of REIT III Member shall be 18.53%, the Funding
Percentage of REIT IV Member shall be 18.53% and the Funding Percentage of
Lightstone shall be 37.06% until such time as Maximus has funded an amount equal
to the distributions it previously received pursuant to Section 8.01(b)(V).

 

“GAAP” shall have the meaning set forth in the definition of “Capital
Expenditures”.

 

“Governmental Authority” shall mean any court, board, agency, commission,
office, central bank or other authority of any nature whatsoever for any
governmental unit (federal, State, county, district, municipal, city, country or
otherwise) or quasi-governmental unit whether now or hereafter in existence.

 

“Gross Capital Proceeds” shall mean the (a) the gross cash proceeds received by,
or on behalf of, the Company in connection with a Capital Transaction (provided,
however, that a reimbursement of transactions costs shall not constitute Gross
Capital Proceeds), and (b) as reasonably approved by the Managing Member, any
Capital Reserves or Operating Reserves established with the cash proceeds of a
Capital Transaction in connection with such Capital Transaction that are
released but not applied to a Capital Expenditure.

 

“Gross Rents” shall mean all cash rents, including base rents, advance rents,
any other additional rents and charges and other payments received under any
lease for space at the Company Property and any other operating cash of the
Company Property actually received by any Subsidiary net of any rental funds,
rental settlements, and other rent reductions or offsets, but excluding: (i) any
Gross Capital Proceeds, (ii) any amount received by any Subsidiary from the
rebill and collection of individual water metering, unless such rebill and
collection includes a mark-up in addition to the amount actually paid to the
water company by any Subsidiary (the “Mark-up”), in which case the Mark-up
actually collected by any Subsidiary shall be included in the calculation of
Gross Rents, (iii) security deposits unless and until such deposits are applied
as rental income upon termination of tenant, (iv) amounts paid by reason of the
breach of any lease for space at the Company Property, (v) refunds or rebates
from suppliers or vendors, (vi) applicable sales tax, and (vii) interest income
or investment income.

 

“Gross Operating Receipts” shall mean, for any given period, the sum of (a) any
and all cash receipts (other than Gross Capital Proceeds and any Capital
Contributions) received by, or on behalf of, the Company or any Subsidiary, and
(b) as reasonably approved by the Managing Member, Capital Reserves (which are
not related to a Capital Transaction) and Operating Reserves which are released
but not applied to the item for which they were reserved (provided, however,
that if all or any portion of any such Capital Reserves or Operating Reserves
was funded by Capital Contributions, then, in any such event, release of such
reserves shall not constitute Gross Operating Receipts).

 

 8 

 

  

“Indemnified Party” shall have the meaning set forth in Section 4.06(a) hereof.

 

“IndependentManager” shall mean an individual who has prior experience as an
independent director, independent manager or independent member with at least
three years of employment experience and who is provided by CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, National Corporate Research, Ltd., United Corporate Services, Inc.,
Independent Member Services LLC, Stewart Management Company, Lord Securities
Corporation or, if none of those companies is then providing professional
independent managers, another nationally-recognized company reasonably approved
by Lender, in each case that is not a Restricted Party and that provides
professional independent managers and other corporate services in the ordinary
course of its business, and which individual is duly appointed as an Independent
Manager and is not, and has never been, and will not while serving as
Independent Manager be, any of the following:

 

(i)          a member, partner, equity holder, manager, director, officer or
employee of any Restricted Party (as such term is defined in Property Owner’s
Loan Agreement) (other than as an independent manager of any Restricted Party
that is not in the direct chain of ownership of the Company and that is required
by a creditor to be a single purpose bankruptcy remote entity, provided that
such independent manager is employed by a company that routinely provides
professional independent directors or managers in the ordinary course of its
business);

 

(ii)         a creditor, supplier or service provider (including provider of
professional services) to the Company or any of its equity holders or Affiliates
(other than a nationally recognized company that routinely provides professional
independent managers and other corporate services to the Company or any of its
Affiliates in the ordinary course of its business);

 

(iii)        a family member of any Person described in clause (i) or (ii)
above; or

 

(iv)        a Person that controls (whether directly, indirectly or otherwise)
any Person described in clause (i), (ii) or (iii) above.

 

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph(i) above by reason of being the independent manager of a “special
purpose entity” affiliated with the Company shall be qualified to serve as an
Independent Manager of the Company, provided that the fees that such individual
earns from serving as an independent manager of affiliates of the Company in any
given year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year. For purposes of this paragraph, a
“special purpose entity” is an entity, whose organizational documents contain
restrictions on its activities and impose requirements intended to preserve such
entity’s separateness that are substantially similar to those contained in
Section 5.1.31 in Property Owner’s Loan Agreement. Without in anyway limiting
any of the foregoing, a Person that satisfies the foregoing but is an
independent manager of one of the Members is disqualified from serving as an
Independent Manager of the Company.

 

 9 

 



 

“Initial Business Plan” shall have the meaning set forth in the definition of
“Business Plan”.

 

“Initial Cap Ex Plan” shall mean the initial budget and plan for renovations at
the Property to be submitted by Administrative Member as part of the Initial
Business Plan.

 

“Initial Capital Contribution” shall have the meaning set forth in Section 6.01
hereof.

 

“Initial Members” shall mean Lightstone, REIT III Member, REIT IV Member and
Maximus.

 

“IRR” shall mean with respect to any Member, the distribution of Distribution
Amounts to such Member equal to all of such Member’s Capital Contributions to
the Company and an internal rate of return (with reference to “XIRR” on Excel)
on such Capital Contributions at the applicable percentage per annum, based on a
360 day year for the actual number of days elapsed, commencing on the date or
dates that each such Member’s applicable Capital Contribution is received by the
Company, taking into account the timing and amounts of all such distributions of
Distribution Amounts from the Company to such Member. IRR shall be computed by
assuming that all such Capital Contributions made by a Member, and all such
distributions received by a Member, occur on the day on which they are actually
made or received.

 

“Key Principals” shall mean Rob Rosania, Seth Mallen and Matthew Myzak.

 

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, treaties, rules, orders, regulations, ordinances,
judgments, decrees, injunctions, permits or requirements of Governmental
Authorities affecting the Company or the Company Property or any part thereof or
the zoning, construction, use, alteration, occupancy or operation thereof or any
part thereof (and/or the performance or completion of any Work (as such term is
defined in the Property Owner’s Loan Agreement)), whether now or hereafter
enacted and in force, including, without limitation, the American with
Disabilities Act, and all permits, licenses and authorizations and regulations
relating thereto, and all covenants, agreements, restrictions and encumbrances
contained in any instruments, either of record or known to the Company, at any
time in force affecting the Company Property or any part thereof, including,
without limitation, any which may (i) require repairs, modifications or
alterations in or to the Company Property or any part thereof, or (ii) in any
way limit the use and enjoyment thereof.

 

“Lightstone” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Lightstone Guarantor” shall have the meaning set forth in Section 4.06(b)
hereof.

 

“Loan” shall have the meaning set forth in Section 4.06(b) hereof.

 

“Loan Guaranty” shall have the meaning set forth in Section 4.06(b) hereof.

 

 10 

 

  

“LockoutDate” shall mean the latest of (i) the date that is forty-two (42)
months after the date hereof, (ii) the date on which Substantial Completion has
occurred, and (iii) the first date on which Lightstone, REIT III Member and REIT
IV Member have received distributions pursuant to Section 8.01 in the then
preceding twelve (12) months in an amount sufficient to provide each of
Lightstone, REIT III Member and REIT IV Member with a thirteen percent (13%)
annual return on their respective Unreturned Capital.

 

“Mandatory Additional Capital Contributions” shall have the meaning set forth in
Section 6.02(a) hereof.

 

“Managing Member” shall mean Lightstone or any other Person who is admitted as a
Managing Member or otherwise engaged to serve as Managing Member of the Company
in accordance with the terms of this Agreement and applicable law.

 

“Material Action” means to consolidate or merge the Company with or into any
Person, or sell all or substantially all of the assets of the Company, or to
institute proceedings to have the Company be adjudicated bankrupt or insolvent,
or consent to the institution of bankruptcy or insolvency proceedings against
the Company or file a petition seeking, or consent to, reorganization or relief
with respect to the Company under any applicable federal or state law relating
to bankruptcy, or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of the Company or a
substantial part of its property, or make any assignment for the benefit of
creditors of the Company, or admit in writing the Company’s inability to pay its
debts generally as they become due, or take action in furtherance of any such
action, or, to the fullest extent permitted by law, dissolve or liquidate the
Company.

 

“Maximus” shall have the meaning set forth in the introductory paragraph hereof.
“Maximus Guarantor” shall have the meaning set forth in Section 4.06(b) hereof.

 

“Maximus Priority Capital” shall mean any portion of Maximus’s Capital
Contributions in excess of $6,600,000.

 

“Maximus Priority Unreturned Capital” shall mean the Maximus Priority Capital
less the aggregate distributions received (or deemed received) by Maximus
pursuant to Section 8.01(b)(II).

 

“Member” or “Members” means the Initial Members, as the members of the Company,
and includes any Person admitted as an additional member of the Company or a
substitute member of the Company pursuant to the provisions of this Agreement,
each in its capacity as a member of the Company; provided, however, the term
"Member" shall not include the Special Members.“Member Loan” shall have the
meaning set forth in Section 6.03(c) hereof.

 

“Net Capital Proceeds” shall mean, with respect to each Capital Transaction, an
amount equal to the excess, if any, of the Gross Capital Proceeds in connection
therewith, over the sum of all payments or provisions for the payment, without
duplication, of (a) all Capital Expenditures with respect to such Capital
Transaction incurred with respect to the Company Property or any Subsidiary, (b)
if appropriate, the application of the Gross Capital Proceeds to their intended
use (e.g., application of any insurance proceeds or condemnation awards toward

restoration of the Company Property), (c) any and all costs and expenses
incurred in connection with such Capital Transaction, including, without
limitation, attorneys’ fees and disbursements, brokerage fees, transfer or
similar taxes and any and all other reasonable and customary transaction costs,
and (d) as approved in writing by the Managing Member, any amounts to be
maintained as Capital Reserves or Operating Reserves on account of such Capital
Transaction. 



 

 11 

 

  

“Net Operating Cash Flow” shall mean, for any given period, an amount equal to
the excess, if any, of the Gross Operating Receipts for such period over the sum
of Operating Expenses and Capital Expenditures which exceed Capital Reserves and
are not related to a Capital Transaction or satisfied by Capital Contributions,
for such period.

 

“Non-Contributing Member” shall have the meaning set forth in Section 6.03(a)
hereof.

 

“Non-DiscretionaryAdditionalCapitalContributions” shall have the meaning set
forth in Section 6.02(a) hereof.

 

“Non-Discretionary Costs” means the following obligations of the Company or any
Subsidiary:

 

(a)real estate taxes and assessments on the Company Property, sales taxes, use
taxes, occupancy taxes, and state and federal payroll taxes;

 

(b)insurance premiums and utility payments;

 

(c)the Construction Services Fee and the Asset Management Fee;

 

(d)the cost of protecting against immediate injury to persons or the Company
Property, including, without limitation, in respect of security and life safety,
or the loss of the Company Property or any portion thereof; and

 

(e)any amount demanded by, and owing to, a lender under any Loan Guaranty
provided by any Member or its Affiliates, including any payments required to be
made under any such Loan Guaranty.

 

“Obligations” shall mean the indebtedness, liabilities and obligations of the
Company under or in connection with the Loan Documents (as such term is defined
in the Property Owner’s Loan Agreement) or any related document in effect as of
any date of determination.

 

“Operating Expenses” shall mean, for any given period, the sum, without
duplication, of (i) all cash expenses of the Company and/or any Subsidiary
during such period which constitute operating expenses under GAAP (modified for
a cash method of accounting), consistently applied in connection with the
ownership, operation, administration, leasing and maintenance of the Company
Property and any Subsidiary, including, without limitation, real estate taxes,
federal, state or local income taxes paid by the Company and/or any Subsidiary
(excluding, however, any such taxes paid with respect to a Capital Transaction),
insurance premiums, utility charges, maintenance expenses, any property
management fee, any general and administrative expenses, (ii) all Operating
Reserves during such period, and (iii) any other Operating Expense approved by
the Managing Member.

 

 12 

 

  

“Operating Reserves” shall mean all reserves from time to time provided in the
Business Plan then in effect or as reasonably determined by the Managing Member,
other than Capital Reserves.

 

“Organizational Documents” shall have the meaning set forth in Section 7.03
hereof.

 

“Outside Appraisal” shall have the meaning set forth on Schedule V hereof.

 

“Partnership Representative” shall have the meaning set forth in Section
8.11(c).

 

“Person” shall mean any individual, partnership, corporation, limited liability
company, trust or other entity.

 

“Pledge Agreement” shall mean that certain Pledge and Security Agreement, dated
as of the date hereof, from the Company in favor of Property Owner’s Lender, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time in accordance with the terms thereof.

 

“Pledgor Guaranty” shall mean that certain Sole Member Guaranty, dated as of the
date hereof, from the Company in favor of Property Owner’s Lender, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time in accordance with the terms thereof.

 

“PriorityReturnPercentage” shall mean, with respect to any Member, a fraction,
expressed as a percentage, the numerator of which shall be such Member’s Company
Percentage Interest as of such point in time, and the denominator of which shall
be the aggregate Company Percentage Interests of the Members as of such point in
time, but considering only the Maximus Priority Capital for all purposes of this
aggregation (i.e., not including any portion of Maximus’s Company Percentage
Interest that does not relate to the Maximus Priority Capital). For the
avoidance of doubt, as of the date hereof, the Priority Return Percentages of
Lightstone, REIT III Member, REIT IV Member and Maximus are 48.61%, 24.30%,
24.30% and 2.79%, respectively.

 

“Promote Buyout” shall have the meaning set forth in Section 9.04(a) hereof.

 

“Promote Buyout Price” shall have the meaning set forth in Section 9.04(d)
hereof.

 

“Promote Distributions” shall mean the distributions received or receivable by
Maximus pursuant to either clauses (V), (VI) and (VII) of Section 8.01(b) or
clauses (III), (IV) or (V) of Section 8.01(c) (as applicable) in excess of the
distributions that would be received or receivable by Maximus if distributions
pursuant to such clauses were distributed pro rata and pari passu to the Members
in accordance with their respective Company Percentage Interests.

 

 13 

 

  

“Property” shall mean, collectively, the fee interests in and to the real
property known as The Cove at Tiburon, located at 60 Barbaree Way, Tiburon,
California, as more particularly described on Exhibit 1 annexed hereto and made
a part hereof.

 

“Property Management Agreement” shall mean that certain Property Management
Agreement dated as of the date hereof by and between Property Owner and Asset
Manager.

 

“Property Owner” shall mean RP Maximus Cove Owner, L.L.C., a Delaware limited
liability company.

 

“Property Owner’s Lender” shall mean CMTG CA Lender 2 LLC. “Property Owner’s
Loan” shall mean the loan made by Property Owner’s Lender

to Property Owner pursuant to Property Owner’s Loan Agreement.

 

“Property Owner’s Loan Agreement” shall mean that certain Loan Agreement dated
as of the date hereof between Property Owner, as borrower, and, Property Owner’s
Lender as Lender.

 

“Proposed Business Plan” shall have the meaning set forth in Section 4.01(e)(I)
hereof.

 

“PurchaseAgreement” shall mean collectively, (i) that certain Agreement of Sale
and Purchase (Membership Interests) dated as of September 29, 2016 by and among
RP Cove, L.L.C. and Lightstone, (ii) that certain Agreement of Sale and Purchase
(Membership Interests) dated as of September 29, 2016 by and among RP Cove,
L.L.C. and REIT Member, and (iii) that certain Agreement of Sale and Purchase
(Membership Interests) dated as of September 29, 2016 by and among Lightstone
and Maximus.

 

“Qualified Appraiser” shall have the meaning set forth on Schedule V hereof.

 

“Reimbursement Agreement” shall have the meaning set forth in Section 4.06(b)
hereof.

 

“REIT III Member” shall have the meaning set forth in the introductory paragraph
hereof.

 

 

“REIT IV Member” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Replacement Managing Member” shall have the meaning set forth in Section
4.07(a) hereof.

 

“Required Additional Capital Contributions” shall have the meaning set forth in
Section 6.02(a) hereof.

 

“RP” shall have the meaning set forth in the recitals hereof.

 

 14 

 

  

“Securities Act” shall have the meaning set forth in Section 7.01(e) hereof.

 

“Seller Ascribed Value” shall have the meaning set forth in Section 9.04(a)
hereof.

 

“Shortfall” shall have the meaning set forth in Section 8.03 hereof.

 

“Sources and Uses” shall have the meaning set forth in Section 4.08(a) hereof.

 

"Special Member" means, upon such person's admission to the Company as a member
of the Company pursuant to Section 7.06, a person acting as Independent Manager,
in such person's capacity as a member of the Company. A Special Member shall
only have the rights and duties expressly set forth in this Agreement.

 

“Subsidiary” means any subsidiary of the Company, including, without limitation,
Property Owner.

 

“Substantial Completion” shall mean the completion of 95% of the hard cost
improvements (or work contemplated thereby) that are part of the Initial Cap Ex
Plan, to be set forth in the Initial Business Plan.

 

“Tax Matters Member” shall have the meaning set forth in Section 8.11 hereof.

 

“Third Appraisal” shall have the meaning set forth on Schedule V hereof.

 

“Transfer” shall have the meaning set forth in Section 9.01 hereof.

 

“Unanimous Decision” shall have the meaning set forth in Section 4.01(d) hereof.

 

“Unreturned Capital” shall mean, with respect to any Member, the amount of
aggregate Capital Contributions made by such Member less the aggregate
distributions received (or deemed received) by such Member pursuant to
Section8.01, excluding Promote Distributions and repayment of Company Loans.

 

ARTICLE 2

 

FORMATION OF COMPANY

 

2.01         Formation.

 

(a)          The Company was formed as a Delaware limited liability company by
filing a Certificate of Formation (the “Certificate”) on June 13, 2013, under
and pursuant to the provisions of the Act in the Office of the Secretary of
State of the State of Delaware. The filing of the Certificate of Formation of
the Company is hereby ratified, confirmed and approved.

 

(b)          The Managing Member shall execute, deliver and file a certificate
of formation and any amendment thereto, and any and all certificates, documents
and instruments, in each case with the Delaware Secretary of State or otherwise
as appropriate, and shall make such other filings as may be required under the
Act or the laws of any other jurisdiction in which the Company shall carry on
its business.

 

 15 

 

  

2.02         Name. The name of the Company is “RP MAXIMUS COVE, L.L.C.” The
business of the Company may be conducted in compliance with all applicable laws
under any other name designated by the Managing Member from time to time.

 

2.03         Principal Place of Business. The principal place of business of the
Company shall be c/o The Lightstone Group, 1985 Cedar Bridge Avenue, Lakewood,
New Jersey 08701. From time to time, upon ten (10) days’ notice to the Members,
the Managing Member may change the location of the Company’s principal place of
business.

 

2.04         Registered Office and Registered Agent. The Company’s registered
agent and office in Delaware shall be at 160 Greentree Drive, Suite 101, Dover,
Delaware 19904, and the name of the registered agent of the Company in the State
of Delaware at such address is National Registered Agents, Inc. From time to
time, the Managing Member may designate another registered agent and/or
registered office.

 

2.05         Term. The term of the Company commenced on the date of filing of
the Certificate with the Secretary of State of the State of Delaware, and shall
continue until dissolved in accordance with the terms of this Agreement. The
existence of the Company as a separate legal entity shall continue until
cancellation of the Certificate of Formation as provided in the Act.

 

ARTICLE 3

 

PURPOSE AND POWERS OF COMPANY

 

3.01         Purpose. The purpose of the Company is to own 100% of the
membership interests in the Property Owner and to cause the Property Owner to
own, hold, manage, develop, operate, improve, build upon, rehabilitate, alter,
lease, ground lease, license, repair, transfer, sell, recapitalize, develop and
otherwise deal with and dispose of Company Property, and to engage in any and
all activities necessary, appropriate, proper, advisable, incidental or
convenient thereto; provided, however, that the primary use of the Property at
all times shall be residential, with related amenities. Without the consent of
the Members, the Company shall not incur, assume or guaranty any indebtedness.

 

3.02         Powers. The Company shall have the power and authority to take any
and all actions necessary, appropriate, proper, advisable, incidental or
convenient to, or for the furtherance of, the purpose set forth in Section 3.01
hereof, including, without limitation, the power:

 

(a)          To conduct its business, carry on its operations and have and
exercise the powers granted to a limited liability company by the Act in any
state, territory, district or possession of the United States, or in any foreign
country that may be necessary, appropriate, proper, advisable, incidental or
convenient to the accomplishment of the purposes of the Company;

 

 16 

 

  

(b)          To make capital contributions to any Subsidiary as are necessary,
appropriate, proper, advisable, incidental or convenient to the accomplishment
of the purposes of the Company;

 

(c)          Through a Subsidiary, to enter into, take any action or refrain
from taking any action under, pursuant to, or in furtherance of any and all
other contracts of any kind, including, without limitation, contracts with any
Member or any Affiliate thereof, or any agent of the Company, in each case to
the extent that such contracts are necessary, appropriate, proper, advisable,
incidental or convenient to the accomplishment of the purposes of the Company;

 

(d)          To invest and reinvest its funds to the extent necessary,
appropriate, proper, advisable, incidental or convenient to the accomplishment
of the purposes of the Company; and

 

(e)          To conduct all other activities determined by the Managing Member
to be necessary, appropriate, proper, advisable, incidental or convenient to the
accomplishment of the purposes of the Company.

 

ARTICLE 4

 

MANAGEMENT OF THE COMPANY

 

4.01         Management.

 

(a)           (I)         Except as otherwise provided in this Agreement, the
Company and all of its affairs and interests shall be managed by the Managing
Member. The Managing Member may delegate its management rights and duties
hereunder from time to time, in whole or in part.

 

(II)        The Asset Manager shall be charged with the day-to-day management to
carry out the objectives and purposes of the Company and its Subsidiaries and
shall manage the Company Property subject to and in accordance with the terms of
this Agreement, and in all events subject to and in accordance with the Business
Plan then in effect and as otherwise directed by the Managing Member in the
exercise of the Managing Member’s right, power and authority under this
Agreement (subject to Section 4.01(d)).

 

(III)       The Administrative Member agrees that neither the Administrative
Member nor the Asset Manager shall take any action with respect to the Company,
any Subsidiary or the Company Property to the extent that such action is (x)
reserved to the Managing Member under this Agreement or (y) is not specified in
the Business Plan then in effect. Subject to the terms of Sections4.01(a)(I) and
(IV), the Asset Manager shall perform its obligations pursuant to and in
accordance with the Property Management Agreement.

 

 17 

 

  

(IV)        Upon the occurrence of an Administrative Member Termination Event,
at the Managing Member’s election (a “Administrative Member Termination
Election”), exercised by written notice to the Administrative Member and Asset
Manager and effective immediately, (A) the delegation of limited authority to
both the Administrative Member under this Agreement shall cease, (B) the
Property Management Agreement shall terminate and Asset Manager shall no longer
be entitled to receive the Asset Management Fee, (C) the Administrative Member
shall no longer be entitled to receive any Promote Distributions, (D) without
any authorization being required from the Administrative Member (except with
respect to Fundamental Decisions), the Asset Manager or any other Person, the
Managing Member automatically shall have all of the right, power and authority
to perform the services and obligations previously performed by the
Administrative Member hereunder and Asset Manager under the Property Management
Agreement, and shall thereafter have the sole right to enter into any contract
or agreement (or to cause the Company or any Subsidiary, as applicable, to enter
into any contract or agreement) for the performance of such services or
obligations and (E) the Administrative Member shall no longer have the right to
approve or consent to any decision or action of the Company or any Subsidiary
other than Fundamental Decisions. If the Managing Member makes an Administrative
Member Termination Election in accordance with this Section 4.01(a)(IV), then
the Managing Member shall use commercially reasonably efforts to cause the
Administrative Member and/or any of its Affiliates to be released from any Loan
Guaranty; provided, however, that such release shall not be a condition
precedent to an Administrative Member Termination Election so long as the
Reimbursement Agreement remains in full force and effect as of the date of such
Administrative Member Termination Election.

 

(V)         The Members acknowledge and agree that the Managing Member shall
have the right at any time and from time to time, upon notice to Asset Manager,
to elect to perform any or all of the Asset Manager’s services pursuant to the
Property Management Agreement directly itself in place of performance thereof by
the Asset Manager, provided, however, no such election shall effect or limit
Asset Manager’s right to receive the Asset Management Fee, and Asset Manager
shall continue to be paid the Asset Management Fee in accordance with the terms
of the Property Management Agreement notwithstanding any such election by
Managing Member, unless and until an Administrative Member Termination Event
occurs.

 

(VI)        Intentionally omitted.

 

(b)          All documents, instruments and agreements and the like to be
executed by the Company or any Subsidiary shall be executed and delivered by the
Managing Member (or any officer thereof or Person designated by the Managing
Member) only.

 

(c)          Without limiting any of the rights, powers and authority of the
Managing Member under this Agreement or the Act, for greater clarity the
Managing Member’s full, complete and exclusive power and authority shall
include, without limitation, the following specific actions or decisions which
may be taken or decided solely by the Managing Member, in its sole and absolute
discretion without obtaining the consent of any other Member (subject, in each
case, to Section 4.01(d)):

 

(I)         Approve (or reject) any Business Plan (or any amendment,
modification and/or supplement thereto) from time to time in accordance with the
terms of this Agreement, and at any time and from time to time submit to the
Administrative Member modifications to all or any portion of any Business Plan
during the course of a calendar year, which modifications shall be incorporated
in the Business Plan then in effect and such Business Plan as modified shall be
deemed to be the Business Plan then in effect;

 

 18 

 

  

(II)        Directly or indirectly (through a Subsidiary), to sell, exchange or
otherwise dispose of all or any portion of the Company Property to an unrelated
third party following a bona fide third party offer (including any transaction
structured as a sale of membership interests in a Subsidiary or a merger or
consolidation of a Subsidiary with an unrelated Person or a transfer of a
Subsidiary’s interest in the Company Property);

 

(III)       Directly or indirectly, to take any action, refrain from taking any
action, with respect to the management, capital financing, restructuring,
recapitalization, license, lease, transfer or other disposition, development,
improvement, rehabilitation, alteration, repair or completion of construction of
any Company Property;

 

(IV)        To purchase surety bonds and liability and other forms of insurance
to protect the Company Property and any business in connection therewith in such
amounts as the Managing Member shall determine;

 

(V)         In accordance with the Business Plan, directly or indirectly,
subject to the terms of this Agreement, to acquire, hold and own any additional
Company Property which is necessary or advisable to hold or own in order to
protect, preserve or enhance the Company Property, in the name of the Company or
its Subsidiary;

 

(VI)        To invest any Company funds in any manner selected by the Managing
Member;

 

(VII)       To make any expenditure or incur any obligation by or on behalf of
the Company;

 

(VIII)    Subject to the other limitations set forth herein, to execute and/or
deliver any document or instrument in connection with any action of the Managing
Member;

 

(IX)        To employ, engage or retain (and dismiss) any service providers to
the Company to act as brokers, accountants, attorneys, managers, engineers,
employees (provided, however, that neither the Company nor any Subsidiary shall
have any paid employees) or in such other capacities as the Managing Member may
reasonably determine are necessary, appropriate, proper, advisable, incidental,
or convenient to the accomplishment of the purposes of the Company, and the
Managing Member shall be entitled to rely in good faith upon the
recommendations, reports and advice given by any such Persons in the course of
their professional engagement;

 

(X)         To institute any material legal proceeding (including, without
limitation, any tax protest proceeding) in the name of the Company or any
Subsidiary, settle any material legal proceeding against the Company or any
Subsidiary and confess any material judgment against the Company or any
Subsidiary or any Company Property;

 

(XI)        To establish leasing guidelines and to enter into, amend, modify
and/or terminate any lease for space at the Company Property, in each case in
accordance with the Business Plan;

 

 19 

 

  

(XII)       To determine Net Operating Cash Flow and Net Capital Proceeds, in
accordance with this Agreement;

 

(XIII)      To establish Operating Reserves or Capital Reserves whether or not
required under any agreement entered into by the Company or any Subsidiary or
contemplated by the Business Plan then in effect;

 

(XIV)      To supplement and/or modify, in form, scope and substance
satisfactory to the Managing Member, any budget, renovation plan and/or capital
improvement project with respect to Company Property (it being agreed that any
such renovation and/or capital improvement project shall be implemented by the
Asset Manager at the direction of the Managing Member);

 

(XV)       To execute on behalf of the Company or any Subsidiary all instruments
and documents, including, without limitation, management agreements,
sub-management agreements, checks, drafts, documents providing for the
disposition of Company Property, assignments, bills of sale, leases, partnership
agreements, and any other instruments or documents which the Managing Member
deems necessary, appropriate, advisable, incidental or convenient to the
accomplishment of the purposes of the Company, but limited only to those
documents to the extent issued in connection with a transaction otherwise
permitted under this Agreement;

 

(XVI)     To do and perform all other acts not in violation of this Agreement as
the Managing Member may determine to be necessary, appropriate, proper,
advisable, incidental or convenient to implement or otherwise to conduct the
Company’s business.

 

(d)           Notwithstanding anything contained herein to the contrary, without
the written consent of all Members in each instance, the Company shall not take
or cause any Subsidiary to take (and no Member shall take on behalf of the
Company or any Subsidiary) any of the actions set forth on Schedule IV (each, a
“Unanimous Decision”). Except as otherwise provided in Schedule IV, each
Member’s consent to a Unanimous Decision may be withheld in its discretion. Only
the Managing Member shall have the right and authority to propose Unanimous
Decisions. In addition, all decisions as to any amendment, modification,
enforcement, extension and/or termination of, or the exercise or waiver by the
Company or any Subsidiary of any rights or options it may have under, any
Affiliated Contract and all decisions with respect to any litigation in which
any Affiliate of a Member is involved in opposition to the Company or a
Subsidiary shall be made by the Member which is unaffiliated. The unaffiliated
Member shall have the right, both in its own name and on behalf of the Company
or any Subsidiary (without the consent of the other Member), to make any such
decisions from time to time.

 

(e)            The annual Business Plan for each calendar year shall be prepared
and approved as follows:

 

(I)          On or prior to the 15th day of October of each calendar year, the
Asset Manager or the Administrative Member shall submit to the Managing Member
for approval a business plan for the operation and management of the Company
Property (a “ProposedBusiness Plan”).

 

 20 

 

  

(II)        Each Proposed Business Plan (and all budget and other items set
forth therein) shall be prepared in a manner consistent with the market
standards applicable to facilities substantially similar to the Company
Property. Each Proposed Business Plan shall be in the form of the Initial
Business Plan approved by Managing Member and shall set forth in reasonable
detail the parameters, guidelines and assumptions pursuant to which the Company
will effectuate the performance of the purposes of the Company, including,
without limitation, the proposed terms and timing of any lease (other than
leases of individual units at the Property in accordance with the Business
Plan), sale or restructuring and release of promotional and advertising
materials relating to the Company Property, and the Company’s and its
Subsidiary’s compliance with the terms of each contract and agreement binding
upon it. Each Proposed Business Plan shall include a capital budget and an
operating budget for the operation of the Company Property for the next calendar
year.         The Asset Manager or the Administrative Member shall also deliver
to the Managing Member such supporting documents as may reasonably be requested
for purposes of verifying the accuracy, appropriateness and reasonableness of
the particular Proposed Business Plan a budget of projected Gross Operating
Receipts, Net Operating Cash Flow, Operating Expenses, Capital Expenditures,
Gross Capital Proceeds, Net Capital Proceeds, other income or expenses,
projected reserves for working capital, replacements, and other cash
requirements, and other matters as may be reasonably requested, all in such
detail as may be reasonably requested.

 

(III)       The Managing Member shall review and (i) approve or disapprove all
or any portion of each Proposed Business Plan, or (ii) request additional detail
or information by notice to the Asset Manager or the Administrative Member
within thirty (30) business days after the receipt thereof. Any disapproval or
objection to all or any portion of the Proposed Business Plan shall specify the
reasons therefor. If the Managing Member has not provided the Asset Manager or
the Administrative Member with written notice of its disapproval of any Proposed
Business Plan or request for additional detail within such thirty (30) business
day period after receipt by the Managing Member of such Proposed Business Plan,
then, in such event, such Proposed Business Plan shall be deemed disapproved in
its entirety by the Company. If the Managing Member provides the Asset Manager
or the Administrative Member with written notice of any disapproval or
objections it may have to all or any portion of a Proposed Business Plan or a
request for additional detail within the foregoing thirty (30) business day
period, then, in any such event, such Proposed Business Plan shall be deemed
disapproved in its entirety but the Managing Member and the Asset Manager or the
Administrative Member promptly shall work together in good faith to resolve the
objections. If, within ten (10) days after the end of the thirty (30) business
day period, the Managing Member does not agree upon all or any portion of the
Proposed Business Plan for any calendar year, then the Business Plan then in
effect shall be adopted as the Business Plan for the next calendar year;
provided, however, the approved annual operating budget deemed in effect shall
automatically be adjusted for increases or decreases, if any, in
Non-Discretionary Costs. If the Managing Member and the Asset Manager or the
Administrative Member do resolve any objections, then the Asset Manager or the
Administrative Member shall resubmit an appropriately revised Proposed Business
Plan incorporating the resolution, which shall be the Business Plan for the next
calendar year (any Proposed Business Plan, following its approval in whole or in
part (as to the part approved only) by the Managing Member, shall be hereinafter
referred to as a “BusinessPlan”). Notwithstanding anything herein to the
contrary, subject to Section 4.01(d), the Managing Member may, at any time and
from time to time submit to the Asset Manager or the Administrative Member
modifications to all or any portion of any Business Plan during the course of a
calendar year, which modifications shall be incorporated in the Business Plan
then in effect and such Business Plan as modified shall be deemed to be the
Business Plan then in effect.

 

 21 

 

  

(IV)        Each of the budgets contained in a Business Plan shall be prepared
on an accrual basis in accordance with GAAP showing a projection of Gross
Operating Receipts, Gross Capital Proceeds, Operating Expenses and Capital
Expenditures for the applicable calendar year. The Asset Manager or the
Administrative Member will update the Managing Member from time to time
regarding material variances to the Business Plan then in effect.

 

4.02         Other Power and Authority.

 

(a)           Unless authorized in writing to do so by this Agreement or by the
Managing Member, no attorney-in-fact, employee or other agent of the Company
shall have any power or authority to bind the Company in any way, to pledge its
credit or to render it liable pecuniarily for any purpose. No Member shall have
any power or authority to bind the Company unless the Member has been authorized
in writing by the Managing Member to act as an agent of the Company in
accordance with the previous sentence.

 

(b)           The Managing Member may delegate all or any portion of its power
and authority to officers of the Company appointed by the Managing Member to
serve under the direction of the Managing Member. Each officer so appointed
shall hold office for such term as is designated by, or otherwise at the
pleasure of, the Managing Member.

 

4.03         LiabilityforCertainActs. The Members shall devote such time to the
Company business as each Member deems to be necessary or desirable in connection
with its duties and responsibilities hereunder. So long as the Managing Member
is not grossly negligent and does not engage in willful misconduct in performing
its duties, it shall have no liability by reason of being or having been the
managing member of the Company. So long as the Administrative Member or the
Managing Member is not grossly negligent and does not engage in willful
misconduct in performing its duties, it shall have no liability by reason of
being or having been the administrative member of the Company. The Managing
Member does not, in any way, guarantee a profit for the Members from the
operations of the Company. No Member shall be liable to the Company or to any
Member for any loss or damage sustained by the Company or any Member (including,
without limitation, as a result of any claim of breach of fiduciary duty of the
Managing Member, the Administrative Member or the Asset Manager, all such claims
being expressly waived by the Members), unless and only to the extent that the
loss or damage is primarily attributable to the direct gross negligence or
willful misconduct of such Member.

 

4.04         NoExclusiveDutytoCompany. Notwithstanding any other duty existing
at law or in equity, and to the fullest extent permitted by law, the Members
recognize that the Members and their respective officers, directors,
shareholders, members, partners, employees and Affiliates have or may have in
the future other business interests, activities and investments, some of which
may be in conflict or competition with the business of the Company, and that the
Members and their respective officers, directors, shareholders, members,
partners, employees and Affiliates are entitled to carry on such other business
interests, activities and investments. The Members and their respective
officers, directors, shareholders, members, partners, employees and Affiliates
may engage in or possess an interest in any other business or venture of any
kind, independently or with others, including, without limitation, owning,
financing, acquiring, leasing, promoting, developing, improving, operating,
managing and servicing real and personal property on its own behalf or on behalf
of other entities with which any Member is affiliated or otherwise. The Members
and their respective officers, directors, shareholders, members, partners,
employees and Affiliates may engage in such activities, whether or not
competitive with the Company, without any obligation to offer any interest in
such activities to the Company or to the other Members. Neither the Company nor
any other Member shall have any right, by virtue of this Agreement or otherwise,
in or to such activities, or the income or profits derived therefrom, and the
pursuit of such activities, even if competitive with the business of the
Company, shall not be deemed wrongful or improper.

 

 22 

 

  

4.05         BankAccounts. The Managing Member may from time to time open
non-interest bearing bank accounts in the name of the Company or any Subsidiary,
and the Managing Member shall be the sole signatory thereon, unless the Managing
Member determines otherwise.

 

4.06         Indemnity of Members, Employees and Other Agents.

 

(a)           Subject to the terms of Section 4.06(b) below, the Company shall,
to the fullest extent permitted by applicable law, indemnify and defend each
Member (an “Indemnified Party”) and hold each Indemnified Party harmless from
and against all losses, claims, damages, liabilities and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) (collectively,
“Damages”) which such Indemnified Party may suffer or incur or to which such
Indemnified Party may become subject, arising from or in connection with this
Agreement or the Company’s business or affairs, except for (and only to the
extent that) any loss, claim, damage, liability or expense attributable to the
gross negligence or willful misconduct of such Indemnified Party. Subject to the
terms of Section 4.06(b) below, if any Indemnified Party becomes involved in any
capacity in any action, proceeding or investigation in connection with any
matter arising from or in connection with this Agreement or the Company’s
business or affairs, the Company shall reimburse such Indemnified Party for its
reasonable legal and other reasonable out-of-pocket expenses (including, without
limitation, the cost of any investigation and preparation) as and when they are
incurred, provided that such Indemnified Party shall promptly repay to the
Company the amount of any such reimbursed expenses if it shall ultimately be
determined that such Indemnified Party was not entitled to be indemnified by the
Company in connection with such action, proceeding or investigation. If for any
reason (other than the gross negligence or willful misconduct of the Indemnified
Party in question) the foregoing indemnification is unavailable to the
Indemnified Party in question or is insufficient to hold it harmless, then the
Company shall contribute to the amount paid or payable by the Indemnified Party
in question as a result of such loss, claim, damage, liability or expense, in
such proportion as is appropriate to reflect the relative benefits received by
the Company on the one hand and the Indemnified Party in question on the other
hand or, if such contribution is not permitted by applicable law, to reflect not
only the relative benefits referred to above but also any other relevant
equitable considerations. The indemnification and the other provisions in this
Section4.06 shall run to the benefit of all Affiliates of each Indemnified Party
and the officers, directors, employees, shareholders, partners, members, agents
and representatives of each of them and the successors and assigns of each of
them.

 

 23 

 

  

(b)           Notwithstanding anything to the contrary contained in this
Agreement, in the event that any direct or indirect member, principal or
affiliate of Lightstone (individually and collectively, the “Lightstone
Guarantor”) and/or any direct or indirect member, principal or affiliate of
Maximus (individually and collectively, the “Maximus Guarantor”) shall enter
into any “bad boy” guaranty, environmental indemnity, non-recourse carveout or
other guaranty (each, a “LoanGuaranty”) in favor of any institution providing
any loan to the Company or any Subsidiary (a “Loan”), then, in any such event,
Maximus, the Maximus Guarantor, Lightstone and the Lightstone Guarantor shall
enter into a Reimbursement and Indemnity Agreement in substantially the form
annexed hereto as Exhibit 7 (with such changes as are agreed between the parties
thereto) (the “ReimbursementAgreement”); provided, however, that neither Maximus
nor the Maximus Guarantor shall be obligated to enter into the Reimbursement
Agreement unless and until Maximus has reviewed and approved the Loan and the
Loan Guaranty to which the Reimbursement Agreement relates. Notwithstanding
anything to the contrary contained herein, (i) neither Maximus nor the Maximus
Guarantor shall be obligated to enter into any Loan Guaranty unless and until
Maximus has reviewed and approved the terms of the Loan to which such Loan
Guaranty relates, and (ii) any amounts required to be paid by the Lightstone
Guarantor or the Maximus Guarantor under any Loan Guaranty or under the
Reimbursement Agreement (excluding such amounts caused by the willful
misconduct, gross negligence, fraud or illegal acts of such payor or its
Affiliates) shall constitute Capital Contributions hereunder, and each Member
shall have the right to fund its share (in accordance with their respective
Company Percentage Interests) of any such amount payable under any Loan
Guaranty.

 

4.07         Resignation or Termination of Managing Member. The Managing Member
may resign at any time by giving written notice to the Members of the Company;
provided, however, that:

 

(a)          if Lightstone or a Replacement Managing Member resigns as the
Managing Member at a time when Lightstone or an Affiliate thereof holds any
Company Interest in the Company, then, in such event, Lightstone Manager or any
such Affiliate shall have the sole right to appoint in its place a successor (a
“Replacement Managing Member”) which controls, is controlled by or under common
control with David Lichtenstein, and such Replacement Managing Member shall
thereafter hold all of the rights and obligations of the Managing Member
hereunder; and

 

(b)          if, at any time, Lightstone (or any Replacement Managing Member
which controls, is controlled by or under common control with David
Lichtenstein) disposes of its entire Company Interest in the Company, then, at
such time as Lightstone or the Replacement Managing Member, as the case may be,
shall cease to serve as Managing Member, a successor Managing Member shall be,
and any successor Managing Member thereafter shall be, selected by the unanimous
vote of the holders of the outstanding Company Interests in the Company.

 

 24 

 

  

4.08         Expenses.

 

(a)           Except as otherwise provided in this Agreement, to the extent set
forth on a schedule of sources and uses attached hereto as Schedule II and
approved by the Members on or before the date hereof (the “Sources and Uses”),
the Company shall be responsible for paying, and shall pay, whether incurred
before or after the date hereof, all costs and expenses related to the
organization of the Company (including legal fees and expenses of the Members
and their Affiliates in connection with the preparation and negotiation of this
Agreement), all costs and expenses related to the business of the Company and of
holding, owning, developing, capitalizing, servicing, collecting upon and
operating any property owned by the Company and/or any Subsidiary (including,
without limitation, the cost of any environmental, engineering or similar
report(s), the cost of all surveys of the Company Property, and any title
insurance fees and premiums). In the event any such costs and expenses are or
have been paid or incurred by any Member, such Member shall be entitled to be
reimbursed for such payment so long as such payment is approved by the Managing
Member on the Sources and Uses. Notwithstanding the foregoing, in no event shall
the Company have any obligation to pay or reimburse any Member for any general
overhead expense of such Member.

 

(b)           Supplementing the foregoing, the reasonable out-of-pocket expenses
actually incurred after the date hereof by the Member from time to time
hereunder shall be reimbursed by the Company upon demand.

 

4.09         Officers.

 

(a)          The Managing Member may delegate all or any portion of its power
and authority (subject to the terms of this Agreement) to officers of the
Company appointed by the Managing Member to serve under the direction of the
Managing Member. Each officer so appointed shall hold office for such term as is
designated by, or otherwise at the pleasure of, the Managing Member.

 

(b)          The Managing Member hereby appoints Mitchell Hochberg, as
President, Donna Brandin as Vice President, and Joseph E. Teichman as Vice
President of the Company, to serve as President and Vice Presidents,
respectively, in accordance with this Section 4.09 until such time as the
authority hereby granted is revoked by the Managing Member, and hereby
authorizes the President and Vice Presidents of the Company as follows:

 

(I)          The President shall have active, executive management of the
operations of the Company, subject, however, to the terms of this Agreement
governing the Company. In general, the President shall perform all duties
incident to the office of President and such other duties as the Managing Member
may from time to time assign to him, whether pursuant to written directions,
resolutions or otherwise.

 

(II)         Each Vice President shall have such powers and perform such duties
as the Managing Member of the Company may from time to time prescribe or as the
President may from time to time delegate to him or her. At the request of the
President, any Vice President may temporarily act in his place.

 

(III)        The signed statement of the President or any Vice President
reciting that he or she has authority to take any action, as to any third party,
will be conclusive evidence of the power and authority of the President or Vice
President to take that action.

 

(IV)        Any officer may resign at any time by giving written notice to the
Managing Member of the Company. Any such resignation shall take effect at the
date of the receipt of such notice or at any later time specified therein and
unless otherwise specified therein, the acceptance of such resignation shall not
be necessary to make it effective.

 

 25 

 

  

4.10         Limitations on the Company’s Activities.

 

(a)          This Section 4.10 is being adopted in order to comply with certain
provisions required in order to qualify the Company as a “special purpose”
entity.

 

(b)          The Members shall not, so long as any Obligation is outstanding,
amend, alter, change or repeal the definition of “Independent Manager” or
Article 1, Article 3, this Article 4, Section 7.05, Section 7.06, Article 8,
Article 9, Article 10, Section 11.03, Section 11.05, Section 11.14, or Section
11.17 of this Agreement without the unanimous written consent of the Managing
Member and the Independent Managers. Subject to this Section 4.10(b), the
Managing Member reserves the right to amend, alter, change or repeal any
provisions contained in this Agreement in accordance with Section 11.05.

 

(c)          Notwithstanding any other provision of this Agreement and any
provision of law that otherwise so empowers the Company, the Members, any
officer or any other Person, none of the Members nor any officer nor any other
Person shall be authorized or empowered, nor shall they permit the Company,
without the prior unanimous written consent of the Managing Member and all
Independent Managers, to take any Material Action, provided, however, that so
long as any Obligation is outstanding, the Managing Member may not authorize the
taking of any Material Action, unless there are at least two Independent
Managers then serving in such capacity.

 

(d)          The Managing Member shall cause the Company to do or cause to be
done all things necessary to preserve and keep in full force and effect its
existence, rights (charter and statutory) and franchises; provided, however,
that the Company shall not be required to preserve any such right or franchise
if the Managing Member shall determine that the preservation thereof is no
longer desirable for the conduct of its business and that the loss thereof is
not disadvantageous in any material respect to the Company. Failure of the
Company, or the Managing Member on behalf of the Company, to comply with any of
the foregoing covenants or any other covenants contained in this Agreement shall
not affect the status of the Company as a separate legal entity or the limited
liability of the Managing Member.

 

(e)          So long as any Obligation is outstanding, the Managing Member shall
not cause or permit the Company to take any action set forth on Schedule I
attached hereto. In the event of any conflict or inconsistency between the
provisions of Schedule I and the rest of this Agreement, the provisions of
Schedule I shall control and govern.

 

ARTICLE 5

 

RIGHTS AND OBLIGATIONS OF MEMBERS

 

5.01         Limitation of Liability. Each Member’s liability shall be limited
as set forth in this Agreement and the Act.

 

 26 

 

  

5.02         Company Debt Liability. A Member will not be personally liable for
any obligations or losses of the Company beyond its respective Company Interest
except as provided in Section 5.06 herein.

 

5.03         List of Members. Upon written request of any Member, the Managing
Member shall provide a list showing the names, addresses and Company Interests
of all Members.

 

5.04         CompanyBooks. The Asset Manager or such other Person as shall be
determined by the Managing Member (which may include itself or its Affiliate)
shall maintain and preserve, during the term of the Company, the accounts,
books, and other relevant Company documents described in Section8.09 hereof.
Upon reasonable written request, each Member shall have the right, at a time
during ordinary business hours, to inspect and copy, at the requesting Member’s
expense, the Company documents which the Member, in its discretion, deems
appropriate.

 

5.05         Company Property; Nature of Interests in the Company. All property
of the Company shall be owned by the Company subject to the terms and provisions
of this Agreement, and no Member shall have any interest in any specific asset
of the Company. The Company Interests and Company Percentage Interests (whether
vested or unvested) of all Members in the Company are personal property.

 

5.06         Liability of a Member to the Company. A Member who receives a
distribution from the Company is liable to the Company only to the extent
provided by the Act.

 

5.07         Exculpation. No Member shall be liable to the Company or to any
other Member for damages (including, without limitation, consequential, special,
loss of profit, punitive or exemplary damages) for any losses, claims, damages
or liabilities arising from any act or omission performed or omitted by it in
connection with this Agreement or the Company’s business or affairs (including,
without limitation, as a result of any claim of breach of fiduciary duty of the
Managing Member or of the Administrative Member, it being understood and agreed
that neither the Managing Member nor the Administrative Member shall be deemed
to owe any fiduciary duty, duty of loyalty or similar duty to the Company or any
other Member) except for (and to the extent of) any such loss, claim, damage or
liability is attributable to the gross negligence or willful misconduct of such
Member.

 

5.08         Loans. The Company and its Subsidiaries may, at any time and from
time to time, apply for and secure one or more Loans at such rates and on such
terms as are acceptable to the Managing Member, provided that such Loans shall
be non-recourse to the Company, the Members and their respective Affiliates,
except for the Loan Guaranties that are addressed in Section 4.06(b).

 

ARTICLE 6

 

CONTRIBUTIONS TO THE COMPANY, PERCENTAGE INTERESTS
AND CAPITAL ACCOUNTS

 

6.01         Members’ Capital Contributions. On the date hereof, each of the
Members has made, or is deemed to have made, a Capital Contribution to the
Company in accordance with the Sources and Uses and the Capital Contributions to
the Company are as set forth on Exhibit 5 annexed hereto and made a part
hereof.  The Capital Contributions of each Member in accordance with the Sources
and Uses as set forth in Exhibit5 shall be referred to as the “Initial Capital
Contribution” of such Member.

 

 27 

 

  

6.02         Additional Contributions.

 

(a)          Following the Initial Capital Contributions, in the event that the
Company or any Subsidiary is in need of additional funds (i.e., funds in excess
of, to the extent already available to the Company or any Subsidiary, the
Initial Capital Contributions, Loan proceeds and income then currently available
to the Company or such Subsidiary) (collectively, “Additional Capital
Contributions”), one or more capital calls (each, a “Capital Call”) may be made
by (i) any Member, if such additional funds are required for Non-Discretionary
Costs (Capital Contributions required for the foregoing items, collectively,
“Non-Discretionary Additional Capital Contributions”) or (ii) the Managing
Member, if such additional funds are required to pay for any other costs and
approved in accordance with Section4.01(d), in either case by notice (a “Capital
Call Notice”) to each Member in accordance with this Section 6.02(a). Any
Capital Call shall specify the total funds required and each Member’s Funding
Percentage thereof, the purpose and the date such funds are required to be
contributed to the Company (the “Funding Date”), which date shall not be earlier
than the expiration of five (5) Business Days after the Capital Call is made
under this Section 6.02(a). On or before the Funding Date, each Member shall
contribute to the Company, as a Capital Contribution, an amount equal to its pro
rata share (based on Funding Percentages) of the total amount specified in the
Capital Call; provided, however, that no Member shall be obligated to fund any
portion of Additional Capital Contributions that are not contemplated in the
Business Plan annexed hereto (“Mandatory Additional Capital Contributions”;
Mandatory Additional Capital Contributions and Non- Discretionary Additional
Capital Contributions are, collectively, “Required Additional Capital
Contributions”)).

 

(b)          Except as set forth in Section 6.02(a), no Member shall be
obligated to make any Capital Contribution or loan to the Company.

 

6.03         Failure to Fund Required Additional Capital Contributions.

 

(a)          In the event the Members are required to make any Required
Additional Capital Contributions pursuant to Section 6.02 and a Member (a
“Non-Contributing Member”) has defaulted in its obligation to contribute all of
its share of such Required Additional Capital Contribution by the Funding Date
set forth in the applicable Capital Call Notice (the amount so not paid on
account of such Required Additional Capital Contribution, the
“DefaultedAmount”), the remedies set forth in this Section 6.03 shall apply.

 

(b)          In the event there is a Non-Contributing Member with respect to any
Required Additional Capital Contributions, the Member who is not the
Non-Contributing Member (the “Contributing Member”) shall have the right, at its
election, to either (i) withdraw its Required Additional Capital Contribution,
or (ii) fund additional sums to the Company in the amount of the Defaulted
Amount, or (iii) not take any action. Such election shall be made within ten
(10) Business Days after the Contributing Member receives actual knowledge of
the default of the Non-Contributing Member. If the Contributing Member has not
made any election within such ten (10) Business Day period, then it shall be
deemed to have elected not to take any action in accordance with the foregoing
clause (iii).

 

 28 

 

  

(c)          In the event that in accordance with clause (ii) of Section 6.03(b)
above, the Contributing Member funds additional sums to the Company in the
amount of the Defaulted Amount, then such funding shall be treated, subject to
subparagraphs (d), (e) and (f) below, as a loan by the Contributing Member to
the Non-Contributing Member (a “Member Loan”), in which case the
Non-Contributing Member shall be deemed to have made the Required Additional
Capital Contribution in response to the applicable Capital Call.

 

(d)          Member Loans shall be repaid to the Contributing Member together
with (x) the lesser of a 15% IRR return and (y) the highest rate which may be
charged under applicable law. If a Member Loan has been made, the
Non-Contributing Member shall not receive any distributions of Distribution
Amounts while the Member Loan, including all interest thereon, remains unpaid.
Instead, the Non-Contributing Member’s share of Distribution Amounts shall first
be paid to the Contributing Member, until all Member Loans to such
Non-Contributing Member, including all accrued and unpaid interest thereon,
shall have been repaid in full. Such payments shall be applied first to accrued
interest on such Member Loans and then to the repayment of the principal amounts
thereof, but shall be considered, for all other purposes of this Agreement, to
have been distributed to the Non-Contributing Member. To the extent more than
one Member Loan is outstanding, the Member Loans shall be repaid in the reverse
order of the date made. A Member Loan, together with accrued and unpaid interest
thereon, shall be prepayable at any time in whole or in part. For the sake of
clarity, the making of a Member Loan by the Contributing Member and
distributions of Distribution Amounts made in satisfaction of each such Member
Loan (together with any interest thereon) shall be treated as contributions and
distributions, respectively, of the Non-Contributing Member and not the
Contributing Member for purposes of the calculation of the Members’ IRRs for
purposes of Section 8.01. The provisions of this Agreement shall constitute
evidence of the obligations of the Company and the Members as to any Member Loan
and the absence of any note or other instrument for any Member Loan shall not
affect the validity of any such Member Loan. With respect to each Member Loan,
the Non-Contributing Member shall be deemed to have pledged to the Contributing
Member, and granted to such Contributing Member, a continuing first priority
security interest in all distributions attributable to the Non-Contributing
Member’s membership interest to secure the payment of the principal of, and
interest on, such Member Loan, and for such purpose this Agreement shall
constitute a security agreement. The Contributing Member is authorized to
immediately file one or more UCC-1 financing statements in order to perfect such
security interest. In addition, the Non-Contributing Member shall promptly
execute, acknowledge and deliver such other documents and take such other
actions as the Contributing Member shall request in order to perfect or continue
the perfection of such security interest, provided that such documents and/or
actions do not increase the obligations or decrease the rights of the
Non-Contributing Member under this Agreement (other than to a de minimis
extent). Upon repayment of such Member Loan, the Contributing Member shall
execute such documents as the Non-Contributing Member shall reasonably request
to confirm the termination of such security interest.

 

 29 

 

  

(e)          In the event that any Member Loan (including all interest accrued
thereon) is not repaid within one hundred twenty (120) days (the
“ConversionLockoutPeriod”) after the date on which it is made, then the
Contributing Member shall have the right, exercisable until the later to occur
of (i) one hundred twenty (120) days after the expiration of the Conversion
Lockout Period (the “Conversion Election Period”) and (ii) ten (10) days
following written notice of the expiration of the Conversion Election Period
from the Non-Contributing Member to the Contributing Member (provided that such
notice may not be delivered more than ten (10) days before the expiration of the
Conversion Election Period), to elect, by delivering written notice to the
Members, to convert such Member Loan into an Additional Capital Contribution by
the Contributing Member (a “DefaultContribution”) (the amount of which Default
Contribution shall include any accrued and unpaid interest on such converted
Member Loan), upon which election the respective Company Percentage Interests of
the Contributing Member and the Non- Contributing Member shall be adjusted in
accordance with Section 6.03(f). Upon the Contributing Member’s conversion of
such Member Loan into a Default Contribution under this Section 6.03(e), the
Contributing Member shall no longer be entitled to any further interest on such
Member Loan.

 

(f)           Upon the Contributing Member making a Default Contribution in
accordance with Section6.03(c) or electing to convert an outstanding Member Loan
to a Default Contribution in accordance with Section 6.03(e), (x) the
Contributing Member’s Company Percentage Interest shall be recalculated and
increased by an amount equal to the percentage equivalent of a fraction, (i) the
numerator of which is equal to one hundred fifty percent (150%) multiplied by
the amount of the Default Contribution and (ii) the denominator of which is
equal to the total sum of the aggregate amount of the Capital Contributions made
by all Members through and including the date the Contributing Member made such
Default Contribution, and (y) the Non-Contributing Member’s Company Percentage
Interest shall be reduced by an amount equal to the percentage by which the
Contributing Member’s Company Percentage Interest was increased pursuant to the
preceding clause (x). Schedule III attached hereto illustrates the manner in
which the Members intend this equity dilution formula to be calculated. Any
adjustments in Company Percentage Interests pursuant to this Section6.03(f)
shall be automatic and without the necessity of any further action by any
Member. In addition, if Maximus’s Company Percentage Interest drops below ten
(10%) percent, then Maximus shall no longer be entitled to receive Promote
Distributions and, subject to Section 4.01(a)(IV)(F), all cash that would
otherwise been distributed to Maximus as Promote Distributions will be
distributed to the Members pro rata and pari passu.

 

(g)          The Members acknowledge and agree that the remedy provisions
provided for in this Section 6.03 could result in a Member having a de minimis
Company Percentage Interest in the Company. Each Member acknowledges and agrees
that in the event any Member fails to make its Required Additional Capital
Contributions pursuant to Section 6.02, the other Members will suffer
substantial damages, and the remedy provisions set forth in this Section 6.03
are fair, just and equitable in all respects and administratively superior to
any other method for determining such damages. Each Member hereby agrees that in
the event its interest in the Company is changed as provided in Section6.03, it
shall execute and deliver such conveyances, agreements, instruments or other
documents, and take such additional actions, which may be necessary, in the
reasonable, good faith discretion of the other Members, to confirm and render
fully effective the remedy provisions set forth in this Section 6.03.

 

 30 

 

  

(h)          The remedies specified in this Section 6.03 are the exclusive
rights and remedies of the Contributing Member as a result of the
Non-Contributing Member’s default in its obligation to contribute its share of
Required Additional Capital Contributions, and the Contributing Member shall not
have any other rights and remedies at law or in equity as to any such default by
the Non-Contributing Member.

 

6.04         Failure to Fund Other Additional Capital Contributions.

 

(a)          In the event there is a Non-Contributing Member with respect to any
Additional Capital Contributions that are not Required Additional Capital
Contributions, the Contributing Member shall have the right, at its election, to
either (i) withdraw its Additional Capital Contribution, or (ii) fund additional
sums to the Company in the amount of the Non- Contributing Member’s share of
such Additional Capital Contribution, or (iii) not take any action. Such
election shall be made within ten (10) Business Days after the Contributing
Member receives actual knowledge of the non-funding of the Non-Contributing
Member. If the Contributing Member has not made any election within such ten
(10) Business Day period, then it shall be deemed to have elected not to take
any action in accordance with the foregoing clause (iii).

 

(b)          In the event that in accordance with clause (ii) or (iii) of
Section 6.04(a) above, the Contributing Member funds its Capital Contribution
and does not demand a return of its funds and/or funds additional sums to the
Company in the amount of the Defaulted Amount, then the entire amount of such
funding (i.e., the Contributing Member’s share and, if applicable, the
Non-Contributing Member’s share) shall be treated as a loan by the Contributing
Member to the Company (a “Company Loan”), which shall be repaid by the Company
together with the lesser of (x) a 15% IRR return and (y) the highest rate which
may be charged under applicable law.

 

6.05         Capital Accounts.

 

(a)          Exhibit 6 annexed hereto and made a part hereof is a description of
the determination of the Members’ Capital Accounts and other provisions which
the Company and the Members have agreed shall govern the allocation of profits
and losses and other tax compliance and accounting matters.

 

(b)          No Member shall have any obligation to restore all or any portion
of a deficit balance in such Member’s Capital Account.

 

6.06         Withdrawal or Reduction of Members’ Contributions to Capital.

 

(a)          Except as provided in Section 10.02 hereof, a Member shall not
receive out of Company Property any part of its Capital Contribution until all
liabilities of the Company, except liabilities to Members on account of their
Capital Contributions, have been paid or there remains property of the Company
sufficient to pay them.

 

(b)          Except as provided in Section10.02 hereof, a Member, irrespective
of the nature of its Capital Contribution, has only the right to receive cash in
return for its Capital Contribution.

 

 31 

 

  

6.07         Return of Capital. No Member shall be liable for the return of the
Capital Contributions (or any portion thereof) of any other Member, it being
expressly understood that any such return shall be made solely from the assets
of the Company.

 

ARTICLE 7

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

7.01         Representations and Warranties of the Members. Each Member hereby
represents, warrants and covenants to the other Members (and each Person
admitted to the Company shall represent, warrant and covenant as a condition to
its admission) as follows:

 

(a)          It is duly organized, validly existing and in good standing under
the laws of its jurisdiction of formation, with all requisite power and
authority to enter into and perform this Agreement.

 

(b)          This Agreement has been duly authorized, executed and delivered by
such Member and constitutes the legal, valid and binding obligation of such
Member, enforceable in accordance with its terms.

 

(c)          No consents or approvals are required from any governmental
authority or other Person for such Member to enter into this Agreement. All
limited liability company, corporate or partnership action on the part of such
Member necessary for the authorization, execution and delivery of this
Agreement, and the consummation of the transactions contemplated hereby, have
been duly taken.

 

(d)          Neither the execution nor delivery of this Agreement by such
Member, nor the consummation of the transactions contemplated hereby, conflict
with or contravene the provisions of its organizational documents or any
agreement or instrument by which it or its properties are bound, or any law,
rule, regulation, order or decree to which it or its properties are subject.

 

(e)          On behalf of itself and each assignee or transferee of it, that (i)
the direct and indirect ownership interests in such Member have been issued in
compliance with all applicable laws, orders, judgments, ordinances, rules,
regulations and requirements of all federal, state and local governmental and
quasi-governmental authorities, agencies, departments, commissions, bureaus and
instrumentalities (including, without limitation, those promulgated by or under
the Securities Act of 1933 and the Securities Exchange Act of 1934), (ii) such
Member is acquiring its Company Interest for its own account for investment and
not with a view to the distribution or resale thereof, or with the present
intention of distributing or reselling such interest, and that it will not
transfer or attempt to transfer its Company Interest in violation of the
Securities Act of 1933 (as amended, the “Securities Act”), the Securities
Exchange Act of 1934 or any other applicable federal, state or local securities
law, and (iii) each Member is an accredited investor under Regulation D of the
Securities Act. Nothing herein shall be construed to create or impose on the
Company or any Member an obligation to register any transfer of any Company
Interest or any portion thereof.

 

 32 

 

  

(f)           Each Member represents and warrants to the other Members that it
has not dealt with any broker in connection with the transaction contemplated by
this Agreement or by the Purchase Agreement, except for Michael Herman and
Ackman Ziff, whose fees shall be payable by the Company. Each Member hereby
agrees to indemnify, defend, and hold the other Member and the Company harmless
from and against all losses, claims, damages, liabilities and expenses
(including, without limitation, reasonable attorneys’ fees and expenses) which
the other Member and/or the Company may suffer or incur in connection with any
breach of any representation in this Section 7.01(f).

 

7.02         Acknowledgment of Administrative Member. The Administrative Member
hereby represents and warrants that, as of the date hereof, a true, correct and
complete copy of its ownership chart is annexed hereto and made a part hereof as
Exhibit 3(A). No Person has any right or option to acquire shares in the
Administrative Member, directly or indirectly, which, if exercised, would cause
a change in control. The Administrative Member represents and warrants that
neither the Administrative Member nor any Affiliate of the Administrative Member
is a party to any agreement restricting, restraining or preventing such Person
from entering into this Agreement or performing its obligations hereunder or
thereunder (including, without limitation, a non-compete or similar
arrangement).

 

7.03         Acknowledgment of Managing Member. The Managing Member hereby
represents and warrants that, as of the date hereof, a true, correct and
complete copy of its ownership chart is annexed hereto and made a part hereof as
Exhibit 3(B). No Person has any right or option to acquire shares in the
Managing Member, directly or indirectly, which, if exercised, would cause a
change in control. The Managing Member represents and warrants that neither the
Managing Member nor any Affiliate of the Managing Member is a party to any
agreement restricting, restraining or preventing such Person from entering into
this Agreement or performing its obligations hereunder or thereunder (including,
without limitation, a non-compete or similar arrangement).

 

7.04         Additional Representations and Warranties. In connection with any
permitted sale or other transfer of any direct or indirect interest in the
Company, it shall be a condition to the effectiveness of such sale or transfer
that such sale or transfer (a) be exempt from registration under or all
applicable federal and state securities laws, (b) not require Lightstone or the
Company or any Member to register as an Investment Company or an investment
adviser under the Investment Advisers Act of 1940, as amended, (c) not cause the
Company to terminate for tax purposes, including, without limitation, by reason
of being taxable as a corporation or association, under the Internal Revenue
Code of 1986, as amended (the “Code”), and (d) not violate any laws, orders,
judgments, ordinances, rules, regulations or requirements, now or hereafter
existing, of any federal, state or local governmental or quasi-governmental
authority, agency, department, commission, bureau or instrumentality of any of
them.

 

 33 

 

  

7.05         Independent Managers. As long as any Obligation is outstanding, the
Managing Member shall cause the Company at all times to have at least two
Independent Managers who will be appointed by the Managing Member. To the
fullest extent permitted by law, including Section 18-1101(c) of the Act, the
Independent Managers shall consider only the interests of the Company, including
its respective creditors, in acting or otherwise voting on the matters referred
to in Section 4.10(c). No resignation or removal of an Independent Manager, and
no appointment of a successor Independent Manager, shall be effective until such
successor (i) shall have accepted his or her appointment as an Independent
Manager by a written instrument, and (ii) shall have executed a counterpart to
this Agreement as required by Section7.06. In the event of a vacancy in the
position of Independent Manager, the Managing Member shall, as soon as
practicable, appoint a successor Independent Manager. All right, power and
authority of the Independent Manager shall be limited to the extent necessary to
exercise those rights and perform those duties specifically set forth in this
Agreement. Except as provided in the second sentence of this Section 7.05, in
exercising their rights and performing their duties under this Agreement, the
Independent Managers shall have a fiduciary duty of loyalty and care similar to
that of a director of a business corporation organized under the General
Corporation Law of the State of Delaware. No Independent Manager shall at any
time serve as trustee in bankruptcy for any Affiliate of the Company. Each
Independent Manager is hereby designated as a “Manager” of the Company within
the meaning of Section 18-101(1) of the Act.

 

7.06         Special Members. Upon the occurrence of any event that causes the
last remaining Member to cease to be a member of the Company (other than (i)
upon an assignment by any such last remaining Member of all of its limited
liability company interest in the Company and the admission of the transferee
pursuant to Article9, or (ii) the resignation of the last remaining Member and
the admission of an additional member of the Company pursuant to Sections 4.07),
each person acting as an Independent Manager pursuant to Section 7.05 shall,
without any action of any Person and simultaneously with the last such Member
ceasing to be a member of the Company, automatically be admitted to the Company
as a Special Member and shall continue the Company without dissolution. No
Special Member may resign from the Company or transfer its rights as Special
Member unless (i) a successor Special Member has been admitted to the Company as
Special Member by executing a counterpart to this Agreement, and (ii) such
successor has also accepted its appointment as Independent Manager pursuant to
Section 7.05; provided, however, the Special Members shall automatically cease
to be members of the Company upon the admission to the Company of one or more
substitute Members. Each Special Member shall be a member of the Company that
has no interest in the profits, losses and capital of the Company and has no
right to receive any distributions of Company assets. Pursuant to Section 18-301
of the Act, a Special Member shall not be required to make any capital
contributions to the Company and shall not receive a limited liability company
interest in the Company. A Special Member, in its capacity as Special Member,
may not bind the Company. Except as required by any mandatory provision of the
Act, each Special Member, in its capacity as Special Member, shall have no right
to vote on, approve or otherwise consent to any action by, or matter relating
to, the Company, including, without limitation, the merger, consolidation or
conversion of the Company. In order to implement the admission to the Company of
each Special Member, each person acting as an Independent Manager pursuant to
Section 7.05 shall execute a counterpart to this Agreement. Prior to its
admission to the Company as Special Member, each person acting as an Independent
Manager pursuant to Section

7.05 shall not be a member of the Company.

 

 34 

 

  

ARTICLE 8

 

DISTRIBUTIONS, PAYMENTS, ALLOCATIONS,
INCOME TAX, ELECTIONS AND REPORTS

 

8.01         Distributions; Payments.

 

(a)          Except as provided in Section 10.02 hereof, a Member has no right
to demand or receive any distribution in any form other than cash. Subject to
the terms of Section 8.02 hereof, the Managing Member shall make cash
distributions of Net Operating Cash Flow and Net Capital Proceeds from time to
time as determined by the Managing Member in its reasonable discretion, taking
into account the Company’s current and future operational and capital needs;
provided, however, that Net Operating Cash Flow shall be distributed or paid, as
applicable, no less frequently than quarterly and Net Capital Proceeds shall be
distributed or paid, as applicable, not later than ten (10) days after receipt
thereof.

 

(b)          Net Operating Cash Flow available for distribution on each date for
distribution shall be distributed or paid, as applicable, to the Members as
follows:

 

(I)         first, to the payment of any Company Loans on a “last in, first out
basis” (with any payment made on account of a Company Loan being applied first
to any accrued and unpaid return thereon and then to the principal thereof),
then

 

(II)        second, 100% to the Members, pro rata and pari passu in accordance
with their respective Priority Return Percentages, until (A) each of Lightstone,
REIT III Member and REIT IV Member has received distributions pursuant to this
clause(II) in an amount equal to a return of 7% per annum on its Unreturned
Capital and (B) Maximus has received distributions pursuant to this clause (II)
in an amount equal to a return of 7% per annum on the Maximus Priority
Unreturned Capital, then

 

(III)       third, 100% to Maximus, until Maximus has received distributions
pursuant to this clause (III) in an amount equal to a return of 7% per annum on
its Unreturned Capital (excluding, for this purpose, the Maximus Priority
Unreturned Capital), then

 

(IV)        fourth, 100% to the Members, pro rata and pari passu in accordance
with their respective Company Percentage Interests, until each of Lightstone,
REIT III Member and REIT IV Member has received, on an aggregate cumulative
basis, distributions under this Section8.01 sufficient to provide it with the
greater of (x) a 12% IRR or (y) 1.40x multiple on its aggregate Capital
Contributions (including all Additional Capital Contributions), then

 

(V)         fifth, (A) 82.35% to the Members, pro rata and pari passu in
accordance with their respective Company Percentage Interests, and (B) 17.65% to
Maximus, until each of Lightstone, REIT III Member and REIT IV Member has
received, on an aggregate cumulative basis, distributions under this Section8.01
sufficient to provide it with the greater of (x) an 18% IRR or (y) a 1.60x
multiple on its aggregate Capital Contributions (including all Additional
Capital Contributions), then

 

(VI)        sixth, (A) 76.47% to the Members, pro rata and pari passu in
accordance with their respective Company Percentage Interests, and (B) 23.53% to
Maximus, until each of Lightstone, REIT III Member and REIT IV Member has
received, on an aggregate cumulative basis, distributions under this Section8.01
sufficient to provide it with the greater of (x) a 20% IRR or (y) a 1.70x
multiple on its aggregate Capital Contributions (including all Additional
Capital Contributions), then

 

 35 

 

 

(VII)      thereafter, (A) 70.59% to the Members, pro rata and pari passu in
accordance with their respective Company Percentage Interests, and (B) 29.41% to
Maximus.

 

(c)          Net Capital Proceeds available for distribution on each date for
distribution shall be distributed or paid, as applicable, to the Members as
follows:

 

(I)           first, to the payment of any Company Loans on a “last in, first
out basis” (with any payment made on account of a Company Loan being applied
first to any accrued and unpaid return thereon and then to the principal
thereof), then,

 

(II)         second, 100% to the Members, pro rata and pari passu in accordance
with their respective Company Percentage Interests, until each of Lightstone,
REIT III Member and REIT IV Member has received, on an aggregate cumulative
basis, distributions under this Section8.01 sufficient to provide it with the
greater of (x) a 12% IRR or (y) 1.40x multiple on its aggregate Capital
Contributions (including all Additional Capital Contributions), then

 

(III)        third, (A) 82.35% to the Members, pro rata and pari passu in
accordance with their respective Company Percentage Interests, and (B) 17.65% to
Maximus, until each of Lightstone, REIT III Member and REIT IV Member has
received, on an aggregate cumulative basis, distributions under this Section8.01
sufficient to provide it with the greater of (x) an 18% IRR or (y) a 1.60x
multiple on its aggregate Capital Contributions (including all Additional
Capital Contributions), then

 

(IV)        fourth, (A) 76.47% to the Members, pro rata and pari passu in
accordance with their respective Company Percentage Interests, and (B) 23.53% to
Maximus, until each of Lightstone, REIT III Member and REIT IV Member has
received, on an aggregate cumulative basis, distributions under this Section8.01
sufficient to provide it with the greater of (x) a 20% IRR or (y) a 1.70x
multiple on its aggregate Capital Contributions (including all Additional
Capital Contributions), then

 

(V)         thereafter, (A) 70.59% to the Members, pro rata and pari passu in
accordance with their respective Company Percentage Interests, and (B) 29.41% to
Maximus.

 

(d)          Tax Loan. Notwithstanding anything in this Section 8.01 to the
contrary, upon Maximus’s request, (i) the Company shall reallocate distributions
from Lightstone, REIT III Member and REIT IV Member (to the extent Lightstone,
REIT III Member and REIT IV Member would otherwise then be receiving
distributions) to Maximus for each Fiscal Year in an amount equal to the product
of (x) taxable income allocated to Maximus for such Fiscal Year pursuant to
Exhibit C multiplied by (y) the highest marginal rate applicable to individuals
resident in California (including the state and local rate applicable to such
individuals) and taking into account the character of the income allocated and
the deductibility of state and local taxes for federal income tax purposes, and
(ii) such reallocated distributions shall be treated hereunder as Member Loans
earning interest at a rate of ten percent (10%) per annum; provided that such
Member Loan shall not be subject to any conversion right by the Contributing
Member under Section 6.03(e) of this Agreement; and provided further, however,
that the Company shall have no obligation to make distributions to Maximus, and
none of Lightstone, REIT III Member or REIT IV Member shall have any obligation
to pay any amounts to Maximus, under this Section 8.01(d) in excess of the
amount otherwise available for distribution to Lightstone, REIT III Member or
REIT IV Member (as applicable) in accordance with the terms hereof.

 

 36 

 

 

8.02         Limitation Upon Distributions.

 

(a)          Subject to the prior written consent of the Managing Member, no
distribution shall be made if, after such distribution is made:

 

(i)          the Company would be insolvent; or

 

(ii)         the net assets of the Company would be less than zero.

 

(b)          The Managing Member may base a determination that a distribution
may be made under Section 8.02(a) in good faith reliance upon a balance sheet
and profit and loss statement of the Company represented to be correct by the
person having charge of its books of account or certified by an independent
public or certified public accountant or firm of accountants to fairly reflect
the financial condition of the Company.

 

8.03         Notwithstanding any provision to the contrary contained in this
Agreement, the Company shall not be required to make a distribution to any
Member on account of its interest in the Company if such distribution would
violate the Act or any other applicable law.

 

8.04         Tax Withholding. If the Company incurs a withholding tax obligation
with respect to the share of income allocated to any Member, (a) any amount
which is (i) actually withheld from a distribution that would otherwise have
been made to such Member and (ii) paid over to the Internal Revenue Service or
state or local taxing authority in satisfaction of such withholding tax
obligation shall be treated for all purposes under this Agreement as if such
amount had been distributed to such Member, and (b) any amount which is paid
over to the Internal Revenue Service or state or local taxing authority by the
Company in satisfaction of such withholding obligation, but which exceeds the
amount, if any, actually withheld from a distribution which would otherwise have
been made to such Member, shall be treated as an advance to such Member. Amounts
treated as advanced to any Member pursuant to clause(b) of this Section 8.04
shall be repaid by such Member to the Company within thirty (30) days after any
Member gives notice to such Member making demand therefor. Any amounts so
advanced and not timely paid shall bear interest, commencing on the expiration
of said thirty (30) day period, at a rate equal to the lesser of (x) twenty
percent (20%) per annum or (y) the highest rate which may be charged under
applicable law, in each case compounded monthly. The Company shall collect any
unpaid amounts due under this Section 8.04 from any Company distributions that
would otherwise be made to such Member.

 

8.05         Allocations. Exhibit 6 attached hereto and made a part hereof sets
forth certain tax allocations by the Company.

 

8.06         Accounting Principles. The books of the Company shall be kept on an
accrual basis in accordance with GAAP; provided, however, that the Members
acknowledge and agree that, for federal income tax reporting purposes, the
Company will be treated as the owner of the Company Property and the obligor on
the indebtedness secured by the Company Property.

 

 37 

 

 

8.07         Interest on and Return of Capital Contributions. No Member shall be
entitled to interest on its Capital Contribution.

 

8.08         Accounting Period. The Company’s accounting period shall be the
calendar year.

 

8.09         Records, Audits and Reports. At the expense of the Company, the
Asset Manager or the Administrative Member shall maintain or cause to be
maintained the books, records and accounts of all operations and expenditures of
the Company. At a minimum, the Company shall keep at its principal place of
business the following records:

 

(a)          a current list of the full name and last known address of each
Member setting forth the Company Percentage Interest and the amount of cash each
Member has contributed, a description and statement of the agreed value of the
other property or services each Member has contributed or has agreed to
contribute in the future, and the date on which each became a Member;

 

(b)          a copy of the certificate of formation of the Company and any
Subsidiary, this Agreement and all amendments thereto, together with executed
copies of any powers of attorney pursuant to which any amendment has been
executed;

 

(c)          copies of any financial statements of the Company and its
Subsidiaries for the three (3) most recent years;

 

(d)          any written consents obtained from Members for actions taken by
Members without a meeting; and

 

(e)          a writing prepared by the Managing Member setting out the
following:

 

(i)          the times at which or events on the happening of which any
additional contributions agreed to be made by each Member are to be made;

 

(ii)         any right of a Member to receive distributions that include a
return of all or any part of the Member’s Capital Contributions; and

 

(iii)        any power of a Member to grant the right to become an assignee of
any part of the Member’s interest, and the terms and conditions of the power.

 

8.10         Tax Returns and Tax Elections.

 

(a)          The Administrative Member shall cause to be prepared and filed, at
the expense of the Company, all required city, state and federal informational
tax returns for the Company on or before the date that such returns are due, and
shall cause to be prepared and delivered to all Members, by February 28 of each
year, all completed informational returns due to the Members, including, without
limitation, K-1 forms. All expenses incurred in connection with the above shall
be borne by the Company.

 

 38 

 

 

(b)          Except as otherwise expressly provided herein, the Managing Member
shall make all applicable elections, determinations and other decisions under
the Code (or any other federal or state law), including, without limitation, the
deductibility of a particular item of expense and the positions to be taken on
the Company’s tax return, and shall have the sole authority to approve the
settlement or compromise of all audit matters raised by the Internal Revenue
Service or other taxing authority affecting the Members generally. The Members
each shall take reporting positions on their respective federal, state and local
income tax returns consistent with the positions determined for the Company.

 

8.11         Tax Matters Member.

 

(a)          The Managing Member is designated the “tax matters partner” (as
defined in Code Section 6231 and for purposes of this Agreement defined as the
“Tax Matters Member”), and, subject to the further terms of this Section 8.11,
is authorized and required to represent the Company (at the Company’s expense)
in connection with all examinations of the Company’s affairs by tax authorities,
including, without limitation, administrative and judicial proceedings, subject
to the further terms of this Section8.11, and to expend Company funds for
professional services and costs associated therewith. The Members agree to
cooperate with each other and to do or refrain from doing any and all things
reasonably required to conduct such proceedings. All expenses incurred in
connection with any such audit and with any other tax investigation, settlement
or review shall be borne by the Company.

 

(b)          In the event that the Company shall be the subject of an audit by
any federal, state or local taxing authority, to the extent that the Company is
treated as an entity for purposes of such audit, including administrative
settlement and judicial review, the Tax Matters Member shall be authorized to
act for, and its decision shall be final and binding upon, the Company and each
Member thereof; provided, however, that the Tax Matters Member shall (i) notify
the Members of any administrative proceeding with respect to the Company
pursuant to Section 6223(c) of the Code, (ii) furnish the Members with any
material correspondence or communication relating to the Company from the
Internal Revenue Service received by the Tax Matters Member, and (iii) consult
with the other Members prior to taking any material action relating to the tax
affairs of the Company.

 

(c)          The Tax Matters Member shall be the person authorized to act on
behalf of the Company (the “PartnershipRepresentative”) pursuant to Section
6223(a) of the Code (as amended by the 2015 Act). The provisions of Section
8.01(a) and (b), to the extent available under the 2015 Act, shall also apply to
this Section 8.01(c). In such capacity, subject to Section 4.01(d), the
Partnership Representative shall have the right to make on behalf of the Company
any election and take such other action available to the Partnership
Representative under the Code.

 

(d)          The Company shall indemnify and reimburse the Tax Matters Member
for all reasonable expenses, including, without limitation, legal and accounting
fees, claims, liabilities, losses and damages incurred in connection with any
administrative or judicial proceeding with respect to the tax liability of the
Members to the fullest extent permitted by law.

 

(e)          All tax decisions and elections by the Tax Matters Partner or
Partnership Representative that disproportionately (as compared to the Tax
Matters Partner) and materially adversely affect a Member shall be subject to
such affected Member’s consent, not to be unreasonably withheld, conditioned or
delayed.

 

 39 

 

 

ARTICLE 9

 

TRANSFERABILITY; SALE OF PROPERTY

 

9.01         General. Without the prior written consent of the other Members in
each instance, (i) no Member shall sell, assign, pledge, hypothecate, transfer,
exchange or otherwise transfer for consideration, or gift, bequeath or otherwise
transfer for no consideration (whether or not by operation of law) directly or
indirectly, all or any portion (a “Transfer”), of its Company Interest in the
Company (including, without limitation, any right to receive distributions,
dividends or profits from the Company), and (ii) there shall occur no Transfer
of a direct or indirect ownership interest in Asset Manager, it being understood
and agreed that (a) to the extent that any Member or any owner of an indirect
ownership interest in the Company or Asset Manager is an individual, (I) a
Transfer by such Member or such holder of an indirect interest, as the case may
be, to a trust or other entity established and maintained solely for purposes of
estate planning shall not be deemed a Transfer so long as the Company received
prior written notice thereof and the sole beneficiaries of such transferee
(other than de minimis interests held by charitable organizations) are and
continue to be such Member’s or such interest holder’s, as the case may be,
brothers and sisters, spouse, ancestors or lineal descendants and (II) a
Transfer to the spouse or children of such Member or holder upon the death of
such individual shall not constitute a violation of this Agreement so long as
such resulting holder agrees to be bound by the provisions of this Agreement to
the extent applicable, (b) at any time and from time to time the direct or
indirect partners, members and/or shareholders in Lightstone may Transfer any
direct or indirect interest in Lightstone so long as David Lichtenstein or his
Affiliates (or their successors or assigns) controls, is controlled by or is
under common control with Lightstone, and (c) from time to time, the direct or
indirect partners, members and/or shareholders in the Administrative Member or
Asset Manager may Transfer direct and indirect interests in the Administrative
Member or Asset Manager, as applicable, subject to the terms of Sections 7.03
and 7.04 hereof and so long as, at all times, one (1) or more of the Key
Principals controls the Administrative Member and Asset Manager. Any Transfer
made or attempted to be made in violation of this Section9.01 (including,
without limitation, any otherwise permitted Transfer for which proper notice and
evidence has not been given to the Company) shall be null and void.
Notwithstanding anything to the contrary contained herein, no Member shall make
any Transfer in violation of the restriction set forth in Section 10.22 of the
Purchase Agreement, without the prior written consent of the other Members. Each
Member agrees to indemnify, defend, and hold the other Member and the Company
harmless from and against all losses, claims, damages, liabilities and expenses
(including, without limitation, reasonable attorneys’ fees and expenses) which
the other Member and/or the Company may suffer or incur in connection with any
breach by such Member of the terms, conditions and restrictions of Section 10.22
of the Purchase Agreement.

 

 40 

 

 

9.02         Effect of Transfer. No new Member shall be entitled to any
retroactive allocation of losses, income or expense deductions incurred by the
Company. The Managing Member may, at its option, at the time a Member is
admitted, close the Company books (as though the Company’s tax year had ended)
or make allocations of loss, income and expense deductions to a new Member for
that portion of the Company’s tax year in which a Member was admitted in
accordance with the provisions of Section 706(d) of the Code and the Treasury
Regulations promulgated thereunder.

 

9.03         Creation of Additional Membership Interests. Additional membership
interests may be created and issued to existing Members or to other Persons, and
such other Persons may be admitted to the Company as members, only with the
approval of the Members, on such terms and conditions as the Members may
mutually approve at the time of admission. Notwithstanding the foregoing, any
creation of additional membership interests shall affect the Members equally, on
a pari passu basis.

 

9.04         Maximus Property Sale/Conversion Right.

 

(a)          Election. At any time following the Lockout Date, following receipt
of written notice (the “ElectionNotice”) from Maximus (which written notice
shall be delivered in Maximus’s sole and absolute discretion) requesting that
the Property be sold for not less than $X (the “SellerAscribedValue”), the
Managing Member shall have the right to elect, which election shall be made
within thirty (30) days after delivery of the Election Notice, to either (x)
cause the Company to market the Property for sale, or (y) buy out Maximus’s
interest in the Promote Distributions in accordance with Section9.04(d) below (a
“PromoteBuyout”). If the Managing Member elects to effect a Promote Buyout, then
the “as-is” fair market value of the Property (the “BuyoutPropertyValue”) shall
be the Seller Ascribed Value or, if the Managing Member elects not to accept the
Seller Ascribed Value, then the value subsequently determined by appraisal as
set forth in Schedule V attached hereto and incorporated herein by reference.

 

(b)          PropertySale. If the Managing Member elects to market the Property
for sale, then the Members shall cooperate to market the Property for sale and
sell the Property. Any sale pursuant to this Section 9.04(b) shall be to a third
party that is not an Affiliate of the Managing Member, and in accordance with
customary brokerage procedures and on terms determined by the market. If the
Managing Member elects or is required to cause the Company to market the
Property for sale and the applicable Subsidiary has not entered into a binding
agreement to sell the Property (pursuant to which the purchaser has made a
non-refundable deposit, subject to customary conditions) within nine (9) months
of the Election Notice, or has not closed on a sale of the Property within
twelve (12) months of the Election Notice, then Maximus may, by written notice
to the Managing Member, require the Managing Member to effect a Promote Buyout
in accordance with Section 9.04(d).

 

(c)          Intentionally Omitted.

 

 41 

 

 

(d)          Promote Buyout. If the Managing Member elects pursuant to Section
9.04(a) to effect a Promote Buyout, then (i) Lightstone, REIT III Member and
REIT IV Member shall pay to Maximus (pro rata, in accordance with their
respective Company Percentage Interests) an aggregate amount (the “Promote
Buyout Price”) equal to the aggregate Promote Distributions that Maximus would
receive if Distribution Amounts in an amount equal to the Net Capital Proceeds
which would result if the Property were sold to a third party for the Buyout
Property Value were distributed pursuant to Section 8.01(c), and any reserves
then held by the Company or any Subsidiary liquidated and distributed pursuant
to Section 8.01(c) and (ii) from and after payment of the Promote Buyout Price,
(x) distributions shall no longer be made pursuant to Section 8.01 and all
Distribution Amounts shall instead thereafter be distributed to the Members pro
rata and pari passu in accordance with their respective Company Percentage
Interests, subject to repayment of any outstanding Company Loans, (y) the
Managing Member shall have the right to replace Maximus as Administrative Member
and terminate its services as Asset Manager and (z) Maximus shall no longer have
the right to approve or consent to any decision or action of the Company other
than Fundamental Decisions. For the avoidance of doubt, from and after a Promote
Buyout, any Required Additional Capital Contributions to the Company shall be
made by the Members in accordance with their respective Company Percentage
Interests.

 

ARTICLE 10

 

DISSOLUTION AND TERMINATION

 

10.01       Dissolution.

 

(a)           The Company shall be dissolved, and its affairs shall be wound up
upon the first to occur of the following: (i) the termination of the legal
existence of the last remaining member of the Company or the occurrence of any
other event which terminates the continued membership of the last remaining
member of the Company in the Company unless the Company is continued without
dissolution in a manner permitted by this Agreement or the Act or (ii) the entry
of a decree of judicial dissolution under Section 18 802 of the Act. Upon the
occurrence of any event that causes the last remaining member of the Company to
cease to be a member of the Company or that causes the last remaining Member to
cease to be a member of the Company (other than upon continuation of the Company
without dissolution upon (i) an assignment by the last remaining Member of all
of its limited liability company interest in the Company and the admission of
the transferee pursuant this Agreement, or (ii) the resignation of the last
remaining Member and the admission of an additional member of the Company
pursuant to this Agreement), to the fullest extent permitted by law, the
personal representative of such member is hereby authorized to, and shall,
within 90 days after the occurrence of the event that terminated the continued
membership of such member in the Company, agree in writing (i) to continue the
Company and (ii) to the admission of the personal representative or its nominee
or designee, as the case may be, as a substitute member of the Company,
effective as of the occurrence of the event that terminated the continued
membership of such member in the Company.

 

(b)          Notwithstanding any other provision of this Agreement, the
Bankruptcy of a Member or a Special Member shall not cause such Member or
Special Member, respectively, to cease to be a member of the Company and upon
the occurrence of such an event, the Company shall continue without dissolution.

 

 42 

 

 

10.02      Winding-Up, Liquidation and Distribution of Assets.

 

(a)          Upon dissolution of the Company, an accounting shall be made by the
Company’s independent accountants of the accounts of the Company and of the
Company’s assets, liabilities and operations, from the date of the immediately
preceding accounting until the date of dissolution. The Managing Member shall
immediately proceed to wind up the affairs of the Company, at the sole cost and
expense of the Members based on their Company Percentage Interests.

 

(b)          If the Company is dissolved and its affairs are to be wound up, the
Managing Member shall:

 

(i)          sell or otherwise liquidate all of the Company’s assets as promptly
as practicable;

 

(ii)         allocate any profit or loss resulting from such sales to the
Member’s Capital Accounts in accordance with Exhibit 6 hereof;

 

(iii)        discharge all liabilities of the Company, including liabilities to
Members who are creditors, to the extent otherwise permitted by law, other than
liabilities to Members for distributions, and establish such reserves as may be
reasonably necessary to provide for contingent liabilities of the Company (for
purposes of determining the Capital Accounts of Members, the amounts of such
reserves shall be deemed to be an expense of the Company); and

 

(iv)        distribute the remaining assets as follows:

 

(x)          to the Members in accordance with Article 8 or Article 9, hereof,
as applicable; and

 

(y)          if any assets of the Company are to be distributed in kind, such
assets shall be distributed by agreement of the Members. Such assets shall be
deemed to have been sold as of the date of dissolution for their fair market
value, and the Capital Accounts of the Members shall be adjusted pursuant to the
provisions of Section 8.05 and Exhibit 6 hereof to reflect such deemed sale.

 

(c)          The Managing Member shall comply with any applicable requirements
of applicable law pertaining to the winding-up of the affairs of the Company and
the final distribution of its assets.

 

10.03       Certificate of Cancellation. The Company shall terminate when (i)
all of the assets of the Company, after payment of or due provision for all
debts, liabilities and obligations of the Company shall have been distributed to
the Member in the manner provided for in this Agreement and (ii) the Certificate
of Formation shall have been canceled in the manner required by the Act.

 

10.04       Return of Contribution Nonrecourse to Other Members. Except as
provided by law or as expressly provided in this Agreement, upon dissolution,
each Member shall look solely to the assets of the Company for the return of its
Capital Contribution. If the Company Property remaining after the payment or
discharge of the debts and liabilities of the Company is insufficient to return
the Capital Contribution of one or more Members, such Member or Members shall
have no recourse against any other Member.

 

 43 

 

 

ARTICLE 11

 

MISCELLANEOUS PROVISIONS

 

11.01       Notices.

 

(a)          All notices, demands, requests, consents and waivers under this
Agreement shall be in writing, shall refer to this Agreement and shall be (i)
delivered personally, (ii) sent by a nationally recognized overnight courier, or
(iii) sent by electronic mail addressed as set forth below. If delivered
personally, any notice shall be deemed to have been given on the first (1st)
business day on or after the date delivered or refused. If sent by overnight
courier, any notice shall be deemed to have been given on the first (1st)
business day on or after the date following the date such notice was delivered
to or picked up by the courier. If sent by electronic mail, any notice shall be
deemed to have been given one the date such electronic mail is sent, so long as
such notice by electronic mail is followed by delivery of at least one (1) of
the methods listed in clauses (i)-(ii) above. Copies of all notices shall be
given in accordance with the above as follows:

 

If to the Company or Lightstone:

 

c/o The Lightstone Group

460 Park Avenue, 13th Floor

New York, NY 10022

Attention: Joseph E. Teichman

Email: jteichman@lightstonegroup.com

 

with a copy to:

 

Paul Hastings LLP

200 Park Avenue

New York, New York 10166

Attention: Eric R. Landau, Esq.

Email: ericlandau@paulhastings.com

 

If to REIT III Member or REIT IV Member:

 

c/o The Lightstone Group

460 Park Avenue, 13th Floor

New York, NY 10022

Attention: Joseph E. Teichman

Email: jteichman@lightstonegroup.com

 

 44 

 

 

with a copy to:

 

Paul Hastings LLP

200 Park Avenue

New York, New York 10166

Attention: Eric R. Landau, Esq.

Email: ericlandau@paulhastings.com

 

If to Maximus or the Maximus Guarantor:

 

c/o Maximus Real Estate Partners, LLC

One Maritime Plaza, Suite 1900

San Francisco, CA 94111

Attention: Seth Mallen and Robert Rosania

Email: sethjmallen@maximusrepartners.com

     robrosania@maximusrepartners.com

 

with a copy to:

 

Greenberg Traurig LLP

MetLife Building

200 Park Avenue

New York, NY 10166

Attention.: Stephen L. Rabinowitz

Email: rabinowitzs@gtlaw.com

 

(b)          Any counsel designated above or any replacement counsel which may
be designated respectively by the Company, Lightstone, REIT III Member, REIT IV
Member or Maximus or such counsel by written notice to the other parties is
hereby authorized to give notices hereunder on behalf of its respective client.

 

11.02       Governing Law.

 

(a)          This Agreement shall be interpreted and enforced in accordance with
(i) the provisions hereof, without the aid of any canon, custom or rule of law
requiring or suggesting construction against the party drafting or causing the
drafting of the provision in question, and (ii) the internal laws of the State
of Delaware, and specifically the Act, as the same may from time to time exist,
without giving effect to the principles of conflict of laws.

 

(b)          To the fullest extent permitted by law, each Member hereby
irrevocably and unconditionally (i) submits itself and its property, solely for
the purposes of any legal action or proceeding relating to this Agreement or for
recognition and enforcement of any judgment in respect thereof, to the
jurisdiction of the State of Delaware, the courts of the United States of
America for the District of Delaware, and appellate courts and Court of Chancery
thereof (collectively, the “Courts”), (ii) consents to the bringing of any such
action or proceeding in the Courts and waives any objection that it may now or
hereafter have to the venue or any such action or proceeding in any such court,
including, without limitation, any objection that such action or proceeding was
brought in an inconvenient court, and agrees not to plead or otherwise assert
the same, (iii) agrees to service upon it or him of any and all process in any
such action or proceeding at the address set forth in Section 11.01 hereof, (iv)
agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law, and (v) agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
The Members agree that any legal action or proceeding relating to this Agreement
shall be brought in the Courts only; provided, however, that, if any Member
breaches or seeks to resist any term, covenant or condition set forth in this
Section 11.02, the other Members shall not be bound by the limitations of this
sentence with respect to such Member’s breaching or seeking to resist any term,
covenant or condition of this Section 11.02.

 

 45 

 

 

11.03       Waivers. Except as otherwise expressly provided herein and to the
fullest extent permitted by law, each Member irrevocably waives during the term
of the Company any right that it may have:

 

(a)          To cause the Company or any of its assets to be partitioned;

 

(b)          To cause the appointment of a receiver for all or any portion of
the assets of the Company;

 

(c)          To compel any sale of all or any portion of the assets of the
Company pursuant to applicable law; or

 

(d)          To file a complaint, or to institute any proceeding at law or in
equity, or to cause the termination, dissolution or liquidation of the Company.

 

11.04       Confidentiality.

 

(a)          The terms of this Agreement, the identity of any Person with whom
the Company may be holding discussions with respect to any provision of
services, investment, acquisition, disposition or other transaction, and all
other business, financial and other information relating to the conduct of the
business and affairs of the Company or the relative or absolute rights or
interests of any of the Members (collectively, “ConfidentialInformation”) that
(x) is not otherwise available to the public, or (y) has not been disclosed
pursuant to authorization by the Managing Member is confidential and proprietary
information of the Company, the disclosure of which would cause irreparable harm
to the Company and the Members. Accordingly, each Member represents that it has
not disclosed Confidential Information to any Person, and each Member agrees
that it and its Affiliates will not, and will direct its shareholders, partners,
members, officers, directors, agents and advisors not to, disclose Confidential
Information to any Person or confirm any statement made by any Person regarding
Confidential Information unless and until the Company has disclosed such
Confidential Information pursuant to authorization by the Managing Member;
provided, however, that any Member (or its Affiliates) may disclose such
Confidential Information to its members, attorneys, accountants, advisors,
employees, investors, potential investors, lenders and potential lenders and/or
if required by law (it being specifically understood and agreed that anything
set forth in a registration statement or any other document filed pursuant to
law will be deemed required by law) or if necessary for it to perform any of its
duties or obligations hereunder.

 

 46 

 

 

(b)          Subject to the provisions of Section 11.04(a), each Member agrees
not to disclose any Confidential Information to any Person (other than a Person
providing consulting services to such Member who agrees to maintain all
Confidential Information in strict confidence, or a judge, magistrate or referee
in any action, suit or proceeding relating to or arising out of this Agreement
or otherwise) and to keep confidential all documents (including, without
limitation, responses to discovery requests) containing any Confidential
Information. Each Member hereby agrees not to contest any motion for any
protective order brought by any other Member represented as being intended by
the movant to implement the purposes of this Section 11.04, provided that, if a
Member receives a request to disclose any Confidential Information under the
terms of a valid and effective order issued by a court or governmental agency
and the order was not sought by or on behalf of or consented to by such Members
when such Member may disclose the Confidential Information to the extent
required if the Member as promptly as practicable (i) notifies each of the other
Members of the existence, terms and circumstances of the order, (ii) consults in
good faith with each of the other Members on the advisability of taking legally
available steps to resist or to narrow the order, and (iii) if disclosure of the
Confidential Information is required, exercises its commercially reasonable
efforts to obtain a protective order or other reliable assurance that
confidential treatment will be accorded to the portion of the disclosed
Confidential Information that any other Member designates. The cost (including,
without limitation, attorneys’ fees and expenses) of obtaining a protective
order covering Confidential Information designated by such other Member will be
borne by the Company.

 

(c)          Notwithstanding anything in the foregoing or anything else
contained in this Agreement to the contrary, each Member (and any employee,
representative or other agent thereof) may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
offering and ownership of Company Interests and any transaction described in
this Section 11.04 or elsewhere in this Agreement and all materials of any kind
(including opinions and other tax analyses) that are provided to such Member
relating to such tax treatment and tax structure. For this purpose, “tax
structure” means any facts relevant to the federal income tax treatment of the
offering and ownership of Company Interests and any transaction described in
this Section 11.04 or elsewhere in this Agreement.

 

(d)          The covenants contained in this Section 11.04 shall survive any
transfer of a Company Interest and the dissolution of the Company.

 

11.05       Amendments.         This Agreement may not be amended except in
writing by a unanimous written vote of the Members, and except as otherwise
provided on Schedule IV.

 

11.06       Construction. Whenever the singular number is used in this Agreement
and when required by the context, the same shall include the plural and vice
versa, and the masculine gender shall include the feminine and neuter genders
and vice versa.

 

11.07       Headings. The headings in this Agreement are inserted for
convenience only and are in no way intended to describe, interpret, define, or
limit the scope, extent or intent of this Agreement or any provision hereof.

 

 47 

 

 

11.08       Entirety; Waiver.

 

(a)          This Agreement, together with the agreements and instruments
delivered pursuant hereto and other agreements and instruments executed in
connection herewith, contains the entire agreement between the parties and
supersedes all prior agreements and understandings related to the subject matter
hereof.

 

(b)          Failure by any party to enforce against any other party any term or
provision of this Agreement shall not waive such party’s right to enforce
against any other party the same or any other term or provision. No waiver by
any party hereto of any condition hereunder for its benefit shall constitute a
waiver of any other or further right, nor shall any single or partial exercise
of any right preclude any other or further exercise thereof or any other rights.
The waiver of any breach hereunder shall not be deemed to be a waiver of any
other or subsequent breach hereof. No extensions of time for the performance of
any obligations shall be deemed or construed as an extension of time for the
performance of any other obligation.

 

11.09       Further Assurances. Upon the written request of any party hereto,
from time to time, from and after the date hereof, the other party or parties
shall do, execute, acknowledge and deliver, at the sole cost and expense of the
requesting party, such further acts, deeds, conveyances, assignments, notices of
assignment or transfer and assurances as the requesting party may reasonably
require in order to better assure, convey, grant, assign, transfer and confirm
upon the requesting party the rights now or hereafter intended to be granted
under this Agreement or any other instrument executed in connection with this
Agreement; provided, however, no party shall be obligated to provide any further
assurance or documentation required under this Section11.09 that would
materially increase the liabilities or obligations of such party hereunder or
materially reduce the rights and benefits of such party hereunder.

 

11.10       Consent. Except as expressly provided herein that any Member shall
not unreasonably withhold its Consent, in any instance hereunder where such
Member’s consent, approval, acceptance, satisfaction, determination, waiver or
other action or decision (collectively, “Consent”) is sought or required, such
Consent may be withheld, delayed or conditioned by such Member in its sole and
absolute discretion.

 

11.11       Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall be invalid, illegal or unenforceable
to any extent, the remainder of this Agreement and the application thereof shall
not be affected and shall be enforceable to the fullest extent permitted by law.

 

11.12       Heirs, Successors and Assigns. Each and all of the covenants, terms,
provisions and agreements herein contained shall be binding upon and inure to
the benefit of the parties hereto and, to the extent permitted by this
Agreement, their respective heirs, legal representatives, successors and
assigns.

 

11.13       Waiver of Jury Trial. EACH OF THE MEMBERS HEREBY WAIVES TRIAL BY
JURY IN ANY ACTION ARISING OUT OF MATTERS RELATED TO THIS AGREEMENT, WHICH
WAIVER IS INFORMED AND VOLUNTARY TO THE FULLEST EXTENT PERMITTED BY LAW.

 

 48 

 

 

11.14       Creditors. Except for Property Owner’s Lender, its successors or
assigns as holders of the Loan with respect to the matters set forth in Section
4.10 of this Agreement, during any period when any Obligation remains
outstanding, none of the provisions of this Agreement shall be for the benefit
of, or enforceable by, any creditor of the Company.

 

11.15       PrevailingParty. If any Member brings any action (including, without
limitation, an appeal of a court order) or suit against any other Member or the
Company by reason of any breach of any of the covenants, agreements or
provisions of this Agreement, then, in such event, the prevailing party, as
determined in such action, appeal or suit, shall be entitled to have and recover
from the other party or parties all costs and expenses of such action, appeal or
suit, including, without limitation, reasonable attorneys’ fees and expenses
resulting therefrom, it being understood and agreed that the determination of
the prevailing party shall be included in the matters which are the subject of
such action, appeal or suit.

 

11.16       Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same instrument.

 

11.17       BindingAgreement. Notwithstanding any other provision of this
Agreement, the Members agree that this Agreement constitutes a legal, valid and
binding agreement of the Members, and is enforceable against the Members by the
Independent Managers, in accordance with its terms.

 

[SIGNATURE PAGE FOLLOWS]

 

 49 

 

 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first above written.

 

  LIGHTSTONE:       LSG COVE LLC,   a Delaware limited liability company        
By: /S/ Joseph E. Teichman     Name: Joseph E. Teichman     Title: Executive
Vice President

 

 

 

 

  MAXIMUS:       MAXIMUS COVE INVESTOR LLC,   a Delaware limited liability      
  By:       Name:     Title:

 

 

 

 

  REIT III MEMBER:       REIT III COVE LLC,   a Delaware limited liability
company         By: /S/ Joseph E. Teichman     Name: Joseph E. Teichman    
Title: Executive Vice President

 

 

 

 

  REIT IV MEMBER:       REIT IV COVE LLC,   a Delaware limited liability company
        By: /S/ Joseph E. Teichman     Name: Joseph E. Teichman     Title:
Executive Vice President

 

 

 

 

SPECIAL MEMBER/INDEPENDENT MANAGER:           /S/ Steven P. Zimmer   Name:
Steven P. Zimmer       SPECIAL MEMBER/INDEPENDENT MANAGER:           /S/ Jenifer
A. Schwartz   Name: Jenifer A. Schwartz  

 

 

